Exhibit 10.4
Master Participation Agreement
United States Department of Education
July 25, 2008
Participation Interests in Eligible Loans Made Pursuant to the
Federal Family Education Loan Program

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
Section 1. Terms
    2  
Section 2. Commitment to Lend Under the FFEL Program
    3  
Section 3. Definitions
    3  
Section 4. Delivery of Loans to Custodian; Purchase and Sale of Participation
Interests
    15  
Section 5. Participation Certificates; Loan Schedule and Custodial
Certifications
    17  
Section 6. Security Interest
    19  
Section 7. Subsequent Disbursements
    19  
Section 8. Reporting; Due Diligence
    20  
Section 9. Conditions Precedent
    22  
Section 10. Representations and Warranties of the Sponsor, the Eligible Lender
Trustee and Custodian
    24  
Section 11. Collections; Distributions
    32  
Section 12. Servicing of Eligible Loans
    33  
Section 13. Enforcement of the Servicing Agreements
    34  
Section 14. Liability of the Sponsor and the Custodian; Indemnities
    35  
Section 15. Redemption; Put Option; Termination
    36  
Section 16. Sponsor Events of Default; Remedies
    38  
Section 17. Custodian Events of Default; Removal of Custodian
    38  
Section 18. Delegation of Duties by the Custodian
    39  
Section 19. Custodian Not to Resign
    39  
Section 20. Merger of the Custodian
    40  
Section 21. No Transfer of Participation Certificates or Participation Interests
    40  
Section 22. Fees and Expenses
    40  
Section 23. Tax Matters
    40  
Section 24. Set-off
    42  
Section 25. Survival of Covenants
    42  
Section 26. Communication and Notice Requirements
    42  
Section 27. Form of Instruments
    43  
Section 28. Amendment; Waiver
    43  
Section 29. Severability Clause
    43    

 

- i - 



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 30. Governing Law
    43  
Section 31. Exhibits
    43  
Section 32. General Interpretive Principles
    44  
Section 33. Reproduction of Documents
    44  
Section 34. Further Agreements
    44  
Section 35. Other Department Program
    44  
Section 36. Adoption
    45  
Section 37. Integration
    45  

EXHIBITS

     
Exhibit A
  FORM OF ADOPTION AGREEMENT
Exhibit B
  FORM OF PARTICIPATION PURCHASE REQUEST
Exhibit C
  FORM OF CLASS A PARTICIPATION CERTIFICATE
Exhibit D
  FORM OF CLASS B PARTICIPATION CERTIFICATE
Exhibit E
  FORM OF OFFICER’S CERTIFICATE
Exhibit F
  FORM OF OPINION OF COUNSEL TO THE SPONSOR
Exhibit G
  FORM OF SECURITY RELEASE CERTIFICATION
Exhibit H
  FORM OF NOTICE OF INTENT TO PARTICIPATE

 

- ii - 



--------------------------------------------------------------------------------



 



MASTER PARTICIPATION AGREEMENT
This is a Master Participation Agreement, dated as of July 25, 2008 (“Master
Participation Agreement”), among the United States Department of Education
(“Department”), an individual Eligible Lender or the holder of beneficial
interests in Loans (such entity, “Sponsor”), and if the latter, the related
Eligible Lender Trustee, each made party to this Master Participation Agreement
by executing an Adoption Agreement in the form attached hereto as Exhibit A
(“Adoption Agreement”), and the Sponsor’s Custodian made party to this Master
Participation Agreement by executing the Adoption Agreement (“Custodian”).
WHEREAS, pursuant to Section 459A of the Higher Education Act of 1965, as
amended by the Ensuring Continued Access to Student Loans Act of 2008 (Pub. L.
No. 110-227) (“Higher Education Act”), the Department has the authority to
purchase Stafford Loans and PLUS Loans, on such terms as the Secretary of
Education, the Secretary of the Treasury, and the Director of the Office of
Management and Budget jointly determine are in the best interest of the United
States to encourage Eligible Lenders to provide students and parents access to
Stafford Loans and PLUS Loans made under the Federal Family Education Loan
Program for the 2008-2009 academic year;
WHEREAS, the Sponsor has an ownership interest in certain Stafford Loans and
PLUS Loans guaranteed under the Higher Education Act;
WHEREAS, the Sponsor may desire to sell Participation Interests (as defined
below) in such loans from time to time and the Department may desire to purchase
such Participation Interests from the Sponsor;
WHEREAS, to the extent that the Department, the Sponsor, the Eligible Lender
Trustee (if applicable) and the Custodian enter into an Adoption Agreement, this
Master Participation Agreement shall provide for the Sponsor to sell to the
Department certain Participation Interests in such loans by transfer to the
Custodian as trustee for the benefit of the Department and the Sponsor, as
applicable, of all of the Sponsor’s right, title and interest in, to and under
such loans (including the right to service such loans) and by the creation and
conveyance to the Department and the Sponsor of the Participation Interests, all
on the terms and conditions set forth below;
WHEREAS, upon the execution of the Adoption Agreement, the Custodian shall be
appointed by the Sponsor and the Department to hold legal title to each such
loan and to hold in its physical possession (either directly or through a
delegee) the related promissory note and all documents and records related to
each such loan and the Custodian shall agree, in its capacity as trustee, to
accept the transfer of legal title to such loans from time to time, to hold such
loans (including the right to service such loans) and such documents and records
in trust for the benefit of the Sponsor or the Department, as applicable, and to
issue the Participation Interests in such loans as provided herein; and
WHEREAS, by its execution of an Adoption Agreement to this Master Participation
Agreement, and upon each transfer of Participation Interests to the Department
hereunder, the Sponsor shall represent to the Department that it or the entities
on whose behalf it holds FFELP loans as an aggregator of FFELP loans, shall
continue to participate in the Federal Family Education Loan Program and that at
such time as funds become reasonably available to it or to those entities from
private sources on affordable terms, it will originate new FFELP loans or
acquire FFELP loans made by other lenders after the Department’s purchases of
Participation Interests in Loans from the Sponsor.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in connection with the mutual promises contained herein, the
parties hereto agree as follows:
Section 1. Terms. This Master Participation Agreement establishes the terms
under which the Sponsor, together with any Eligible Lender Trustee that holds
legal title to Eligible Loans on behalf of that Sponsor and that is authorized
on behalf of that Sponsor to sell Eligible Loans, may sell, and the Department
shall purchase, Participation Interests in the Eligible Loans specified on each
Loan Schedule attached to each Participation Purchase Request as the parties may
execute from time to time pursuant to this Master Participation Agreement,
subject to the terms of this Master Participation Agreement. Each such
Participation Purchase Request shall be substantially in the form of Exhibit B,
attached hereto, incorporating by reference the terms of this Master
Participation Agreement, and shall be a separate agreement among the Sponsor, an
Eligible Lender Trustee (if applicable), the Custodian and the Department with
respect to the Participation Interests covered by the terms of such
Participation Purchase Request and the Eligible Loans underlying such
Participation Interests covered by the terms of such Participation Purchase
Request for all purposes.
If the terms of a Participation Purchase Request conflict with the terms of this
Master Participation Agreement, the terms of this Master Participation Agreement
shall supersede and govern except to the extent that such conflict is
specifically noted in the Participation Purchase Request and the parties
acknowledge and agree that notwithstanding such conflict, the terms of the
Participation Purchase Request shall govern.
The Department will not execute an Adoption Agreement to enter into a Master
Participation Agreement with any Sponsor after July 1, 2009. Further, in order
to sell any Participation Interests pursuant to this Master Participation
Agreement, the Sponsor must notify the Department no later than July 1, 2009
that it will sell such Participation Interests, and must exercise the option to
sell Participation Interests in Eligible Loans on or before August 1, 2009. The
Sponsor may sell a Participation Interest after August 1, 2009 only if that
interest is in a Loan that is a Purchased Eligible Loan and the following
conditions are met: (a) the first disbursement on the Purchased Eligible Loan
was made by July 1, 2009, (b) such Loan became subject to a Participation
Interest by August 1, 2009, (c) the final disbursement on such Loan is made no
later than September 30, 2009, (d) the Sponsor notifies the Department that the
Sponsor intends to redeem the Participation Interest in the fully-disbursed Loan
and sell the loan to the Department under the Put Option, and (e) the Sponsor
completes the sale of the Participation Interest in the fully-disbursed Loan no
later than thirty (30) calendar days after the second disbursement. If a Sponsor
fails to meet these deadlines, as applicable, the right to sell Participation
Interests hereunder shall terminate and the Department will not honor any
commitment to purchase Participation Interests.

 

- 2 -



--------------------------------------------------------------------------------



 



No Loan will be eligible to become subject to a Participation Interest for sale
hereunder to the Department if the first disbursement was made prior to the date
on which the Department received the Notice of Intent to Participate from the
Sponsor, except that, in the event that the Department receives such Notice of
Intent to Participate on or before July 31, 2008, the related Eligible Lender
shall be permitted to sell to the Department Participation Interests in Eligible
Loans that were originated on or after May 1, 2008. In addition, no Loan will be
eligible hereunder unless the Sponsor, and, if the Loan was made by a lender
other than the Sponsor, that lender, each provided timely and appropriate notice
to the Department of its intention to enter into the Master Loan Sale Agreement.
Any Eligible Lender that claims Special Allowance Payments at the rate payable
for eligible not-for-profit holders of loans and that seeks to aggregate
Eligible Loans to become subject to Participation Interests hereunder must do so
through a Sponsor that aggregates only loans that qualify for Special Allowance
Payments at that rate.
Section 2. Commitment to Lend Under the FFEL Program. By its execution of an
Adoption Agreement, and upon each sale hereunder, the Sponsor represents to the
Department:
(a) If the Sponsor acts on its own behalf, that it shall continue to participate
in the FFELP (either itself or through an Eligible Lender Trustee) and that at
such time as funds become reasonably available to it from private sources, it
will originate new FFELP loans or acquire FFELP loans made by other lenders
after the date of the sale of the Participation Interests to the Department
hereunder, and
(b) If the Sponsor acts on behalf of any other entity as an aggregator of FFELP
loans, that it is authorized to represent, and has received written assurance
from each such entity, which assurance will be provided to the Department upon
request, that at such time as funds become reasonably available to them from
private sources, each of these entities will continue, as applicable, to
originate or finance the origination of FFELP loans, or to acquire or finance
the acquisition of FFELP loans made by other lenders, after the date of the sale
of the Participation Interests to the Department hereunder.
Section 3. Definitions. For purposes of this Master Participation Agreement the
following capitalized terms shall have the respective meanings set forth below:
“Adoption Agreement” means an Adoption Agreement, substantially in the form of
Exhibit A, attached hereto, of which this Master Participation Agreement forms a
part by reference, by and among the Department, a Sponsor, an Eligible Lender
Trustee (if applicable), and a Custodian obligating each of the parties thereto
the terms of this Master Participation Agreement.

 

- 3 -



--------------------------------------------------------------------------------



 



“Adverse Event” shall mean the occurrence of any of the following with respect
to a Person:

  (i)  
a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator or
other similar official in any insolvency, readjustment of debt, marshalling of
assets and liabilities or similar proceedings, or for the winding-up or
liquidation of its affairs, shall have been entered against such Person and such
decree or order shall have remained in force, undischarged or unstayed for a
period of sixty (60) days; or
    (ii)  
such Person shall consent to the appointment of a conservator or receiver or
liquidator or other similar official in any insolvency, readjustment of debt,
marshalling of assets and liabilities or similar proceedings of or relating to
such Person or relating to all or substantially all of such Person’s property;
or
    (iii)  
such Person shall admit in writing its inability to pay its debts as they become
due, file a petition to take advantage of any applicable insolvency or
reorganization statute, make an assignment for the benefit of its creditors, or
voluntarily suspend payment of its obligations.

“Agreement” shall mean, collectively, this Master Participation Agreement and
the related Adoption Agreement and all amendments thereto.
“Borrower” means the student or parent obligor on a Loan.
“Business Day” means any day other than (i) a Federal holiday, (ii) a Saturday
or Sunday, or (iii) any other day on which banking institutions or trust
companies, operating in the state(s) or jurisdiction(s) where either the
Custodian or the Servicer are headquartered, are authorized or obligated by law,
regulation or executive order to remain closed.
“Capital Account” has the meaning set forth in Section 23(c) hereof.
“Class A Participation Certificate” has the meaning set forth in Section 5(b)
hereof.
“Class A Participation Interest” means a participation interest in one or more
Eligible Loans, which consists of (A) a 100% beneficial ownership interest in
the principal portion of such Eligible Loans, and (B) the right to receive the
Participant’s Yield in respect of such Eligible Loans.
“Class B Participation Certificate” has the meaning set forth in Section 5(b)
hereof.
“Class B Participation Interest” means a participation interest in one or more
Eligible Loans which consists of (A) the right to either redeem such Eligible
Loans or to exercise the Put Option pursuant to Section 15 hereof and (B) the
right to receive all Collections on such Eligible Loans other than (1) the
Participant’s Yield, and (2) principal collections on such Eligible Loans.
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, or any successor statute thereto.
“Collateral” has the meaning set forth in Section 6(a) hereof.
“Collection Account” shall mean the segregated account established pursuant to
Section 11(a) hereof.

 

- 4 -



--------------------------------------------------------------------------------



 



“Collections” has the meaning set forth in Section 11(a) hereof.
“Commercial Paper Rate” means the commercial paper rate determined by the
Department on a quarterly basis and published pursuant to
Section 438(b)(2)(I)(i)(I) of the Higher Education Act.
“Custodian” means the custodian of Eligible Loans designated by the Sponsor (or
a successor custodian appointed pursuant to Section 17 hereof), which is a party
hereto pursuant to an Adoption Agreement executed and delivered pursuant to the
terms hereof, and (i) which is a National or State-chartered bank, (ii) which is
an Eligible Lender, and (iii) as to which the representations and warranties set
forth in Section 10(c) of this Agreement are true and correct.
“Custodian Event of Default” means one or more of the following shall occur and
be continuing with respect to the Custodian:

  (i)  
if for any reason the Custodian is no longer an Eligible Lender; or
    (ii)  
any failure by the Custodian to remit to the Department or the Sponsor, as
applicable, any Collections pursuant to Section 11 hereof; or
    (iii)  
any failure by the Custodian to duly observe or perform, in any material
respect, any other covenants, obligations or agreements of the Custodian as set
forth in the Agreement, which failure continues unremedied for a period of
thirty (30) days after the earlier of the date on which (x) the Custodian shall
have actual knowledge of such failure, or (y) written notice of such failure,
requiring the same to be remedied, shall have been given to the Custodian by the
Sponsor or the Department; or
    (iv)  
an Adverse Event with respect to the Custodian shall have occurred and be
continuing beyond the expiration of any applicable grace period; or
    (v)  
the Custodian attempts to sell or otherwise dispose of all or substantially all
of its property or assets, or to assign any of its obligations hereunder or all
or any portion of the Eligible Loans subject to a Participation Interest
hereunder.

“Department” has the meaning set forth in the preamble hereto.
“Eligible Borrower Benefits” means only those borrower benefits for a Loan that
are (i) unconditional upfront fee reductions which are accrued and paid or made
prior to the date on which a Participation Interest is sold hereunder, or
(ii) permitted reductions in interest rates of not more than 0.25 percent that
are contingent on the use of an automatic payment process by the Borrower for
any payments due.
“Eligible Lender” means any entity that is an eligible lender under Section
435(d) of the Higher Education Act.

 

- 5 -



--------------------------------------------------------------------------------



 



“Eligible Lender Trustee” means an Eligible Lender that holds legal title to an
Eligible Loan for the benefit or on behalf of the Sponsor which holds the
related beneficial ownership interest in such Eligible Loan, that is authorized
to sell Eligible Loans on behalf of the Sponsor, and that executes an Adoption
Agreement together with such Sponsor.
“Eligible Loan” means a Loan that meets the following criteria as of the
applicable Purchase Date:

  (i)  
the Loan was made for a loan period that includes, or begins on or after,
July 1, 2008 and on which the first disbursement is made on or after May 1, 2008
but no later than July 1, 2009 and, if not fully disbursed on the Purchase Date,
is scheduled to be fully disbursed no later than September 30, 2009;
    (ii)  
the Loan has been originated and serviced in compliance with all requirements of
applicable law, including the Higher Education Act and the implementing
regulations, the Equal Credit Opportunity Act, Regulation B and other applicable
consumer credit laws and equal credit opportunity laws, as applicable to such
Loan;
    (iii)  
at least one disbursement has been made on the Loan;
    (iv)  
the Loan is guaranteed at least 97% as to principal and interest by the
applicable Guarantor and eligible for reinsurance by the Department in
accordance with the Higher Education Act;
    (v)  
the Loan bears interest at a stated rate equal to the maximum rate permitted
under the Higher Education Act for such loan;
    (vi)  
the Loan is eligible for the payment of quarterly Special Allowance Payments;
    (vii)  
if the Loan is not yet in repayment status, the Loan is eligible for payment of
Interest Subsidy Payments, or if not eligible, has interest either billed
quarterly to the Borrower or capitalized to the extent permitted by the
applicable Guarantor;
    (viii)  
the Loan is evidenced by a signed Promissory Note and any addendum thereto or
the electronic records evidencing the same, containing terms in accordance with
those required by the Higher Education Act, the applicable Guarantee Agreement
and other applicable requirements, and which does not require the Borrower to
consent to the transfer, sale or assignment of the rights and duties of the
Sponsor and does not contain any provision that restricts the ability of the
Department to exercise its rights under this Agreement or any rights the
Department may have under the related documents;

 

- 6 -



--------------------------------------------------------------------------------



 



  (ix)  
immediately prior to the transfer of title to the Custodian, the Sponsor,
together with the Eligible Lender Trustee (if applicable), had good and
marketable title to, and was the sole owner of, the Loan, free and clear of all
security interests, liens, charges, claims, offsets, defenses, counterclaims or
encumbrances of any nature (other than an interest or lien that will be released
simultaneously with the purchase of the related Class A Participation Interest
pursuant to a Security Release Certification) and no right of rescission,
offsets, defenses or counterclaims have been asserted or threatened with respect
to the Loan;

  (x)  
the Loan has not been modified, extended or renegotiated in any way, except as
required under the Higher Education Act or other applicable laws, rules and
regulations, and the applicable Guarantee Agreement;

  (xi)  
the Loan constitutes a legal, valid and binding obligation to pay on the part of
the related Borrower enforceable in accordance with its terms and is not subject
to a current bankruptcy proceeding;

  (xii)  
the Loan has no borrower benefits or other incentive programs other than
Eligible Borrower Benefits;

  (xiii)  
if the Loan is subject to a servicing agreement, such servicing agreement is an
Eligible Servicing Agreement and is terminable upon thirty (30) days notice
without any liability on the part of the Department;

  (xiv)  
the sale or assignment of the Loan to the Custodian does not conflict with law
or require notice to or consent, except for such consent, approval,
authorizations or orders, if any, that have been obtained prior to the related
Purchase Date, and for any notices to Borrowers and Guarantors required by the
Higher Education Act;

  (xv)  
if the Loan is made under Section 428 (Subsidized Stafford Loans) or
Section 428H (Unsubsidized Stafford Loans) of the Higher Education Act,
Participation Interests in such Loan shall have been sold to the Department
together with Participation Interests in all of the Borrower’s other Subsidized
Stafford Loans and Unsubsidized Stafford Loans that are Eligible Loans and that
are held by or on behalf of the Sponsor; and

  (xvi)  
the Loan is eligible to be sold to the Department under the Put Option, or, if
not fully disbursed on the applicable Purchase Date, is scheduled to be fully
disbursed by September 30, 2009 and upon such final disbursement eligible to be
sold to the Department under the Put Option.

 

- 7 -



--------------------------------------------------------------------------------



 



Without limitation, the following loans shall not be eligible for sale to the
Department pursuant to the terms of this Agreement:

  (i)  
loans which do not comply with the representations and warranties set forth in
Section 10(b) of this Master Participation Agreement;

  (ii)  
FFELP consolidation loans or any other types of loans not specifically described
in this Master Participation Agreement;

  (iii)  
loans disbursed for academic years other than the 2008-2009 academic year;

  (iv)  
loans that will not have at least one disbursement as of July 1, 2009;

  (v)  
loans in which the Department has previously purchased a Participation Interest,
whether or not that interest has been redeemed;

  (vi)  
loans on which the lender has committed to providing the Borrower with any
borrower benefits other than Eligible Borrower Benefits;

  (vii)  
loans on which a default claim or other claim for payment on the loan has been
filed with the related Guarantor; and

  (viii)  
loans made by a guarantor or other lender as a Lender of Last Resort, pursuant
to HEA Section 428(j), 20 U.S.C. Section 1078(j), whether made with Federal
advances or other funds.

“Eligible Servicing Agreement” means a servicing agreement that meets the
criteria set forth in Section 12(c) hereof.
“Equal Credit Opportunity Act” means the Equal Credit Opportunity Act (15 U.S.C.
Section 1691 et seq.) as amended.
“Exception Report” has the meaning set forth in Section 5(d) hereof.
“FFELP” means the Federal Family Education Loan Program authorized under title
IV, Part B of the Higher Education Act.
“Guarantee Agreement” means an agreement between a Guarantor and the Sponsor or
the Eligible Lender Trustee (if applicable), that provides for the payment by
such Guarantor of amounts authorized to be paid pursuant to the Higher Education
Act to holders of qualifying FFELP loans guaranteed in accordance with the
Higher Education Act.
“Guarantor” means any FFELP guaranty agency with which the Sponsor or the
Eligible Lender Trustee (if applicable) has in place a Guarantee Agreement, and
which guarantor is reinsured by the Department of Education for a percentage of
claims paid for a given federal fiscal year.
“Higher Education Act” means the Higher Education Act of 1965, as amended, 20
U.S.C. § 1001 et seq.
“Interest Subsidy Payments” means the interest subsidy payments on certain FFELP
loans authorized to be made by the Department pursuant to Section 428 of the
Higher Education Act.

 

- 8 -



--------------------------------------------------------------------------------



 



“Loan” means a FFELP Subsidized Stafford Loan or Unsubsidized Stafford Loan or
FFELP PLUS Loan made to a student (or in the case of a parent PLUS loan, made to
a parent of a dependent student) evidenced by a Promissory Note and all related
Loan Documents together with any guaranties and other rights relating thereto
including, without limitation, Interest Subsidy Payments and Special Allowance
Payments, together with the servicing rights related thereto.
“Loan Documents” means with respect to each Loan, the following documents:

  (i)  
a copy of the loan application if a separate application was provided to the
Sponsor;
    (ii)  
a copy of the signed Promissory Note;
    (iii)  
the repayment schedule;
    (iv)  
a record of each disbursement;

  (v)  
notices of changes in a Borrower’s address and status as at least a half-time
student;
    (vi)  
evidence of the Borrower’s eligibility for a deferment;
    (vii)  
the documents required for the exercise of forbearance;
    (viii)  
documentation of the assignment of the loan, if any;

  (ix)  
a payment history showing the date and amount of each payment received from or
on behalf of the Borrower, and the amount of each payment that was attributed to
principal, interest, late charges, and other costs;

  (x)  
a collection history showing the date and subject of each communication between
the Sponsor and the Borrower or endorser relating to collection of a delinquent
Loan, each communication other than regular reports by the Sponsor showing that
an account is current, between the Sponsor and a credit bureau regarding the
loan, each effort to locate a Borrower whose address is unknown at any time, and
each request by the Sponsor for default aversion assistance on the Loan;

  (xi)  
documentation of any master promissory note confirmation process or processes;

  (xii)  
any additional records that are necessary to document the validity of a claim
against the guarantee or the accuracy of reports submitted by the Sponsor; and

  (xiii)  
a statement identifying the name and location of the entity in possession of the
original electronic promissory note and, if different, the name, company,
address and contact information of the person who is able to provide the
affidavit or certification described in 34 C.F.R. Section 682.414(a)(6)(i),
including any necessary supporting documentation.

 

- 9 -



--------------------------------------------------------------------------------



 



“Loan Schedule” means the schedule (in the form provided by the Department)
attached to each Participation Purchase Request and completed by or on behalf of
the Sponsor and the Eligible Lender Trustee (if applicable) that lists, by
Borrower, (i) the Loans proposed to be subject to the related Participation
Interests, (ii) the name and address of the Borrower, the loan number, the
qualifying institution attended by the Borrower and the scheduled outstanding
Principal Balance and accrued interest thereon as of the related Purchase Date
and (iii) any other information the Department may require including but not
limited to certain identification numbers and dates relating to the Eligible
Loans.
“Loan Schedule and Custodial Certification” means the Loan Schedule attached to
each Participation Certificate, and certified by the Custodian as a complete and
accurate listing of all of the Eligible Loans subject to Participation Interests
evidenced by each such Participation Certificate as to which the Custodian
(i) holds legal title and (ii) has physical possession (either directly or
through its delegee) of all required Loan Documents in trust for the benefit of
holders of the Participation Interests.
“Master Loan Sale Agreement” means the Master Loan Sale Agreement, dated July
25, 2008, together with the related adoption agreement among the Department, the
Sponsor, and the Eligible Lender Trustee (if applicable).
“Master Participation Agreement” has the meaning set forth in the preamble
hereto.
“Notice of Intent to Participate” means the notice provided to the Department by
an Eligible Lender or a lender other than an Eligible Lender, together with an
Eligible Lender Trustee, of its intent to become a Sponsor hereunder, which
shall be in the form attached hereto as Exhibit H.
“Participant’s Yield” means with respect to each Participation Interest for each
fiscal quarter during which the Department holds the related Class A
Participation Interest, an amount equal to (a)(i) the daily average of the
principal balance of such Class A Participation Interest multiplied by (ii) the
product of (x) the Commercial Paper Rate plus the applicable Spread, and (y) the
number of days in such fiscal quarter, divided by (iii) 360, (b) reduced by any
amount of such Participant’s Yield in respect of such fiscal quarter previously
paid to the Department pursuant to Section 11(b) hereof, and (c) increased by
the amount of Participant’s Yield remaining unpaid with respect to any prior
fiscal quarters.
“Participation Interest” means a Class A Participation Interest or a Class B
Participation Interest.

 

- 10 -



--------------------------------------------------------------------------------



 



“Participation Purchase Request” means a request substantially in the form of
Exhibit B attached hereto, executed by authorized officers of each of the
Sponsor, the Eligible Lender Trustee (if applicable) and the Custodian and
delivered to the Department, which shall (i) set forth the Eligible Loans for
which Class A Participation Interests are offered for sale to the Department,
(ii) certify that the representations and warranties made by the Sponsor in
Section 10(a), and (b) of this Master Participation Agreement are true and
correct, (iii) certify that the Custodian holds legal title to each Eligible
Loan for which the Class A Participation Interests are offered for sale to the
Department and (iv) certify that the Custodian or its designee holds all
required Loan Documents for each Eligible Loan for which the Class A
Participation Interests are offered for sale to the Department.
“Partner” has the meaning set forth in Section 23(b) hereof.
“Partnership” has the meaning set forth in Section 23(a) hereof.
“Permitted Investments” means overnight or short-term U.S. Treasury securities
that will, in all cases, mature on or prior to the day immediately preceding the
date such funds are required to be disbursed.
“Person” means an individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.
“PLUS Loan” means a Loan described in Section 428B of the Higher Education Act
and shall include loans to parents, designated as “PLUS Loans” or loans to
graduate or professional students, designated “Grad PLUS Loans.”
“Principal Balance” means the outstanding principal amount of the Loan, plus
capitalized interest.
“Promissory Note” means the master promissory note of the Borrower and any
amendment thereto evidencing the Borrower’s obligation with regard to a student
loan guaranteed under the Higher Education Act or the electronic records
evidencing the same.
“Purchase Date” means the date on which the Custodian receives payment from the
Department of the Purchase Price for Class A Participation Interests, which
shall be as soon as practicable after the Department receives the related
Participation Purchase Request.
“Purchase Price” has the meaning set forth in Section 4(c) hereof.
“Purchased Eligible Loan” means an Eligible Loan in which a Participation
Interest has been purchased by the Department.
“Put Option” means, with respect to a Purchased Eligible Loan, the right of the
Sponsor, through the Eligible Lender Trustee (if applicable), pursuant to
Section 15, to sell such Purchased Eligible Loan to the Department against the
Department’s right to receive all future Collections under such Eligible Loans.

 

- 11 -



--------------------------------------------------------------------------------



 



“Redemption Payment” means, with respect to a Purchased Eligible Loan to be
redeemed pursuant to Section 15, an amount equal to the greater of (x) the
proceeds of the sale or other transfer of such Purchased Eligible Loan, if any,
including proceeds received subsequent to the redemption date, and (y) the
Purchase Price paid by the Department in exchange for the Class A Participation
Interest in such Purchased Eligible Loan together with any Participant’s Yield
on such Purchase Price calculated through the date of the next scheduled
distribution to the Department, less (with respect to (y)) any amount that the
Sponsor demonstrates to the satisfaction of the Department, in its sole
discretion, was received with respect to such Purchased Eligible Loan and
remitted to the Department pursuant to Section 11(b) in satisfaction of a
portion of the Participant’s Yield and Purchase Price with respect to such
Purchased Eligible Loan.
“Regulation B” means the federal regulations governing the Equal Credit
Opportunity Act as it appears in Title 12, Code of Federal Regulations,
Part 202.
“Reporting Date” has the meaning set forth in Section 8(a) hereof.
“Responsible Officer” means any director, vice president, assistant vice
president, any associate or any other officer of the Custodian or Sponsor, as
applicable, customarily performing functions similar to those performed by any
of the above designated officers and with respect to a particular matter, to
whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject and having direct responsibility for the
administration of this Agreement.
“Secretary” means the Secretary of Education, and “Department” means the United
States Department of Education, and either term includes any official of the
Department duly authorized to perform any function with respect to the
transactions under this Agreement.
“Security Release Certification” means the certification executed by the Sponsor
and a lienholder with respect to one or more Loans substantially in the form of
Exhibit G hereto.
“Servicer” means the Sponsor in its capacity as servicer or another servicer of
FFELP loans that will service the Eligible Loans pursuant to an Eligible
Servicing Agreement.
“Servicer Event of Default” means one or more of the following events that
occurs and is continuing with respect to the Servicer:

  (i)  
any failure by the Servicer to remit to the Custodian any Collections within two
(2) Business Days following receipt, or any failure by the Servicer to pay any
other amounts required to be paid by the Servicer hereunder or under any related
Eligible Servicing Agreement, which failure continues unremedied for a period of
one (1) Business Day following the Servicer becoming aware of such failure; or

  (ii)  
any failure by the Servicer to duly observe or perform, in any material respect,
any other covenants, obligations or agreements of the Servicer as set forth in
this Master Participation Agreement or in any Eligible Servicing Agreement,
which failure continues unremedied for a period of thirty (30) days after the
date on which notice of such failure, requiring the same to be remedied, shall
have been given to the Servicer by the Sponsor, the Custodian or the Department;
or

 

- 12 -



--------------------------------------------------------------------------------



 



  (iii)  
a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator or
other similar official in any insolvency, readjustment of debt, marshalling of
assets and liabilities or similar proceedings, or for the winding-up or
liquidation of its affairs, shall have been entered against the Servicer and
such decree or order shall have remained in force, undischarged or unstayed for
a period of sixty (60) days; or

  (iv)  
the Servicer shall consent to the appointment of a conservator or receiver or
liquidator or other similar official in any insolvency, readjustment of debt,
marshalling of assets and liabilities or similar proceedings of or relating to
the Servicer or relating to all or substantially all of the Servicer’s property;
or

  (v)  
the Servicer shall admit in writing its inability to pay its debts as they
become due, file a petition to take advantage of any applicable insolvency or
reorganization statute, make an assignment for the benefit of its creditors, or
voluntarily suspend payment of its obligations; or

  (vi)  
any representation or warranty made by the Servicer under any Eligible Servicing
Agreement shall prove to be untrue or incomplete in any material respect, which
failure shall continue unremedied for a period of thirty (30) days after the
date on which written notice of such failure, requiring the same to be remedied,
shall have been given to the Servicer by the Sponsor, the Custodian or the
Department; or

  (vii)  
the Servicer attempts to sell or otherwise dispose of all or substantially all
of its property or assets, or to assign its servicing responsibilities with
respect to any Eligible Loans or any portion thereof, except with the consent of
the Sponsor; or

  (viii)  
the Servicer fails to maintain its license to do business or service the
Eligible Loans, or for any reason the Servicer is not qualified or eligible to
service Eligible Loans.

“Special Allowance Payments” means special allowance payments on FFELP loans
authorized to be made by the Department pursuant to Section 438 of the Higher
Education Act.
“Sponsor” has the meaning set forth in the preamble hereto.
“Sponsor Event of Default” means one or more of the following shall have
occurred and is continuing with respect to the Sponsor:

  (i)  
if for any reason the Sponsor or the Eligible Lender Trustee (if applicable) is
no longer an Eligible Lender; or

  (ii)  
any failure by the Sponsor to remit or cause to be remitted to the Custodian any
Collections with respect to Purchased Eligible Loans within two (2) Business
Days following receipt, or any failure by the Sponsor to pay when due any other
amounts required to be paid by the Sponsor under this Agreement; or

 

- 13 -



--------------------------------------------------------------------------------



 



  (iii)  
any failure by the Sponsor to duly observe or perform, in any material respect,
any other covenant, obligation or agreement of the Sponsor as set forth in this
Master Participation Agreement or in any Eligible Servicing Agreement, which
failure continues unremedied for a period of thirty (30) days after the earlier
of the date on which (x) the Sponsor shall have actual knowledge of such
failure, or (y) written notice of such failure, requiring the same to be
remedied, shall have been given to the Sponsor by the Department; or

  (iv)  
an Adverse Event with respect to the Sponsor shall have occurred and be
continuing beyond the expiration of any applicable grace period; or

  (v)  
any representation or warranty made by the Sponsor pursuant to Section 10(a)
hereof shall prove to be untrue or incomplete in any material respect, which
failure shall continue unremedied for a period of thirty (30) days after the
earlier of the date on which (x) the Sponsor shall have actual knowledge of such
failure, or (y) written notice of such failure, requiring the same to be
remedied, shall have been given to the Sponsor by the Department; or

  (vi)  
the Sponsor attempts to sell or otherwise dispose of all or substantially all of
its property or assets.

“Spread” means fifty (50) basis points or, at the option of the Department
following the occurrence of a Sponsor Event of Default, three hundred
(300) basis points.
“Stafford Loan” means a Subsidized Stafford Loan or an Unsubsidized Stafford
Loan.
“Subsidized Stafford Loan” means a Loan described in Section 428(a) of the
Higher Education Act.
“Tax Liability” has the meaning set forth in Section 23(d) hereof.
“Termination Date” means earliest to occur of (i) the date on which the Sponsor
notifies the Department that it will no longer be a participant under the
Agreement and reduces the outstanding balance of the Class A Participation
Interests to zero, (ii) at the option of the Department, upon the occurrence of
a Sponsor Event of Default, (iii) July 1, 2009, if the Sponsor shall not have
entered into a Master Loan Sale Agreement with the Department by such date, and
(iv) September 30, 2009.
“Treasury Regulations” means the regulations promulgated by the United States
Department of the Treasury under the Code.

 

- 14 -



--------------------------------------------------------------------------------



 



“Unsubsidized Stafford Loan” means a Loan described in Section 428H of the
Higher Education Act.
Section 4. Delivery of Loans to Custodian; Purchase and Sale of Participation
Interests.
(a) The Sponsor shall request that the Department purchase Class A Participation
Interests by delivering to the Department (i) a Participation Purchase Request,
appropriately completed and executed by the Sponsor, the Eligible Lender Trustee
(if applicable) and the Custodian, and (ii) a Loan Schedule setting forth the
Eligible Loans proposed to be subject to such Class A Participation Interests
and the scheduled Principal Balance of such Eligible Loans as of the requested
Purchase Date. If the Department agrees that the Participation Purchase Request
satisfies the requirements of this Agreement, the Department shall execute such
Participation Purchase Request and return a copy to the Sponsor and the Eligible
Lender Trustee (if applicable). Any such Participation Purchase Request
delivered to the Department pursuant to this Section 4(a) shall be irrevocable
and shall bind the Sponsor and the Eligible Lender Trustee (if applicable) to
transfer the Eligible Loans set forth on the related Loan Schedule in accordance
with Section 4(b) below. As a condition precedent to the Department’s purchase
of Participation Interests in Eligible Loans hereunder, both the originating
lender and, if different from the related Sponsor, the related Sponsor, must
each have provided to the Department timely Notice of Intent to Participate in
the Loan Purchase Commitment Program (as referred to therein).
(b) With respect to any Eligible Loan for which the Department has executed and
returned to the Sponsor and the Eligible Lender Trustee (if applicable) a
Participation Purchase Request pursuant to Section 4(a) hereof, prior to the
Purchase Date therefor, (i) if the Sponsor is an Eligible Lender, the Sponsor
shall cause all of its right, title and interests in and to the related Eligible
Loans, including the right to service such Eligible Loan, to be transferred to
and held in the name of the Custodian, who shall hold all such rights, title and
interests in trust for the Sponsor until the Purchase Date, or (ii) if the
Sponsor is not an Eligible Lender, the Eligible Lender Trustee shall cause all
of its right, title and interests in and to the related Eligible Loans, and the
Sponsor shall cause all of its beneficial interests in such Eligible Loans and
the right to service such Eligible Loan, to be transferred to and held in the
name of the Custodian, who shall hold all such rights, title and interests in
trust for the Sponsor, until the Purchase Date. The Sponsor shall cause all
related Loan Documents to be delivered to the Custodian or its designee. From
and after the Purchase Date for such Eligible Loans, the Custodian shall hold
all such Eligible Loans and all related Loan Documents in a secure place in
trust for the holders of the Participation Interests in accordance with the
terms of this Master Participation Agreement until the Class A Participation
Interests are redeemed in full; provided that if the Loan Documents relating to
such Eligible Loans are delivered to the Custodian’s designee, the Custodian
shall cause such designee to hold all such Loan Documents in trust for the
holders of the Participation Interests in accordance with the terms of this
Master Participation Agreement. The Custodian shall not release, nor shall it
permit its designee to release, any Loan Documents relating to Purchased
Eligible Loans to any Person except (w) to the Sponsor upon receipt of the
related Redemption Payment by the Custodian for the benefit of the Department,
(x) to the Department upon the Sponsor’s exercise of the Put Option with respect
thereto, (y) in connection with servicing-related functions as may be required
or permitted under the Higher Education Act, or (z) as otherwise may be
permitted in writing by the Department.

 

- 15 -



--------------------------------------------------------------------------------



 



(c) On the related Purchase Date, provided that all conditions precedent set
forth in Section 9(a) and (b) hereof have been satisfied in the manner
prescribed in this Agreement and in accordance with any guidance interpreting
the provisions of this Agreement that the Department has published by
November 1, 2008 (or if unsatisfied, the Department has permitted in the
Department’s sole discretion, such unsatisfied conditions to be cured within an
acceptable period of time following the Purchase Date), the Department shall
purchase the related Class A Participation Interests from the Sponsor by
remitting to the Custodian, who shall in turn, simultaneously remit to the
Sponsor a purchase price equal to the Principal Balance of the related Eligible
Loans to become subject to such Class A Participation Interests on such Purchase
Date (“Purchase Price”). All payments hereunder shall be made by electronic
funds transfer in accordance with the Department’s standard payment process and
instructions provided by the recipient. Upon receipt of the Purchase Price, the
Sponsor shall cause the Custodian to deliver to the Department the Class A
Participation Interests in such Eligible Loans, and the related updated Loan
Schedule and Custodial Certification to be attached to the Class A Participation
Certificate. As of the date of delivery of each Eligible Loan to the Custodian,
the Sponsor hereby sells and assigns its interest in such Eligible Loan in
exchange for the Participation Interests and the agreement of the Custodian to
act as custodian and trustee pursuant to the Agreement.
(d) Any Purchased Eligible Loans redeemed by the Sponsor pursuant to Section 15
shall cease to be subject to the Participation Interests upon such redemption.
(e) In the case of a single Purchased Eligible Loan evidenced by a separate
Promissory Note, each such Promissory Note will be held in the name of the
Custodian. If a Purchased Eligible Loan is evidenced together with other Loans
that are not Purchased Eligible Loans by a Master Promissory Note, the Custodian
shall indicate by book entry on its books and records that the Custodian, in its
capacity as trustee, is the legal owner of the Loan that was sold under this
Master Participation Agreement and that the Sponsor is the legal owner of those
Loans evidenced by the Promissory Note that have not been sold hereunder.
(f) The Sponsor may not sell Class A Participation Interests to the Department
more frequently than weekly.
(g) It is understood and agreed that a common law trust is hereby created into
which Eligible Loans are transferred on the related Purchase Date thereof, and
the Custodian shall hold legal title to such Eligible Loans, shall create the
Participation Certificates and shall issue and deliver the Participation
Interests, in each case as trustee for the benefit of the holders of the
Participation Interests.

 

- 16 -



--------------------------------------------------------------------------------



 



Section 5. Participation Certificates; Loan Schedule and Custodial
Certifications.
(a) On or prior to the initial Purchase Date, the Custodian shall issue the
Class A Participation Certificate and the Class B Participation Certificate, and
shall deliver the same to the Department and the Sponsor, respectively. The
Class A Participation Certificate shall evidence all Class A Participation
Interests sold to the Department on a Purchase Date, and the Class B
Participation Certificate shall evidence all Class B Participation Interests
delivered to the Sponsor on a Purchase Date.
(b) Each Class A Participation Certificate shall be a definitive participation
certificate substantially in the form of Exhibit C hereto, to be issued in the
name of, or at the direction of, the Department (each, a “Class A Participation
Certificate”). Each Class B Participation Certificate shall be a definitive
participation certificate substantially in the form of Exhibit D hereto, to be
issued in the name of, or at the direction of, the Sponsor (each, a “Class B
Participation Certificate”). The Class B Participation Certificate, and the
Class B Participation Interests issued thereunder shall be subordinated to the
Class A Participation Certificate and the Class A Participation Interests issued
thereunder.
(c) Each Participation Certificate shall have attached thereto a Loan Schedule
and Custodial Certification listing each of the Purchased Eligible Loans
evidenced by such Participation Certificate and the current Principal Balance of
each such Purchased Eligible Loan. Each Participation Certificate shall be
executed on behalf of the Custodian, as trustee, by a Responsible Officer of the
Custodian. The signature of any such Responsible Officer on the Participation
Certificates may be manual or facsimile. Participation Certificates bearing the
manual or facsimile signatures of individuals who were at any time the
Responsible Officers of the Custodian shall bind the Custodian, notwithstanding
the fact that such individuals or any of them have ceased to hold such offices
prior to the authentication and delivery of such Participation Certificates or
did not hold such offices at the date of issuance of such Participation
Certificates.
(d) On the initial Purchase Date, in exchange for the payment of the Purchase
Price by the Department, the Custodian shall prepare and deliver to the
Department (i) an initial Loan Schedule and Custodial Certification that
reflects the Eligible Loans transferred to the Custodian as of such date, which
shall be attached to the Class A Participation Certificate, and (ii) a report
listing all discrepancies from the Loan Documents that are required to be
delivered to the Custodian or its designee with respect to such Eligible Loans
(an “Exception Report”). On each subsequent Purchase Date or on any date prior
to the Termination Date on which Eligible Loans are redeemed by the Sponsor or
the Put Option is exercised, the Custodian shall prepare and deliver to the
Sponsor and the Department an updated Loan Schedule and Custodial Certification
that reflects the addition or removal of any Eligible Loans as of such date, to
be attached to the Class A Participation Certificate. Each subsequently
delivered Loan Schedule and Custodial Certification shall replace any previously
delivered Loan Schedule and Custodial Certification, and any such previously
delivered Loan Schedule and Custodial Certification shall automatically be
cancelled. A copy of each Loan Schedule and Custodial Certification shall be
provided to the Sponsor.

 

- 17 -



--------------------------------------------------------------------------------



 



(e) In connection with any delivery by the Custodian of a Loan Schedule and
Custodial Certification, the Custodian shall be deemed to represent and warrant
to the Sponsor and the Department that (i) the information set forth on each
such Loan Schedule and Custodial Certification is complete, true and correct in
all respects as of the date of such delivery and at all times until such Loan
Schedule and Custodial Certification is canceled, (ii) legal title to each Loan
listed on the Loan Schedule and Custodial Certification is held by the Custodian
in trust for the benefit of holders of the Participation Interests, (iii) with
respect to each Loan listed on the Loan Schedule and Custodial Certification,
all related Loan Documents have been delivered to and are held by the Custodian
or its designee in trust for the holders of the Participation Interests, and
(iv) with respect to each Loan listed on the Loan Schedule and Custodial
Certification, all Loan Documents delivered to the Custodian have been reviewed
by the Custodian and appear on their face to comply in all respects to the
requirements of the Agreement and customary custodial procedures with respect to
FFELP loans. Notwithstanding the foregoing, if the Custodian has delegated its
obligation hereunder to hold and review Loan Documents to another party pursuant
to Section 18 hereof, the Custodian shall be protected against its good faith
issuance of a Loan Schedule and Custodial Certification, and related Exception
Report that is in reliance on a certification from such delegee as to any
matters necessary for the Custodian to issue the Loan Schedule and Custodial
Certification and the Exception Report; provided that the Custodian is in
compliance with Section 18 hereof.
(f) In the event that the Custodian receives evidence satisfactory to it that a
Participation Certificate has been lost, mutilated, stolen or destroyed, the
Custodian shall issue and authenticate a new Participation Certificate and shall
deliver a replacement Participation Certificate of the same class, together with
a replacement Loan Schedule and Custodial Certification. Any subsequently
delivered Participation Certificate and Loan Schedule and Custodial
Certification shall replace any previously delivered Participation Certificate
and Loan Schedule and Custodial Certification and any replaced Participation
Certificate and Loan Schedule and Custodial Certification shall be automatically
cancelled. The applicant for any such new Participation Certificate may be
required to pay any taxes and governmental charges and all expenses and charges
of the Custodian in connection with the issuance of such Participation
Certificate. All Participation Certificates shall be held and owned upon the
express condition that, to the extent permitted by law, the foregoing conditions
are exclusive with respect to the replacement and payment of mutilated,
destroyed, stolen or lost Participation Certificates.
(g) The outstanding principal balance of the Class A Participation Interests
evidenced by the Class A Participation Certificate shall be equal to the
aggregate Purchase Price paid with respect to the related Purchased Eligible
Loans (including the Purchase Price for any related Subsequent Disbursement),
reduced by the amount of any Redemption Payments or other payments allocable to
principal received with respect to any such Loans that have been applied to the
outstanding principal balance of such Class A Participation Interest through the
end of the most recent calendar month. Upon the purchase by the Department of
additional Class A Participation Interests in Purchased Eligible Loans, the
aggregate outstanding principal balance of the Class A Participation Interests
evidenced by the Class A Participation Certificate shall be increased by the
Purchase Price with respect to each such additional Purchased Eligible Loans,
and any Subsequent Disbursements.

 

- 18 -



--------------------------------------------------------------------------------



 



Section 6. Security Interest.
(a) In the event, for any reason, any transfer of title to Loans and purchase of
Participation Interests hereunder is construed by any court or regulatory
authority as a loan rather than as a purchase, the Sponsor and the Eligible
Lender Trustee (if applicable) hereby grants to the Custodian, and the Custodian
hereby assigns the same to the Department, as security for the repayment of such
loan and the performance of all other obligations of the Sponsor hereunder, a
first priority security interest in all of their respective rights, title and
interest in and to the following property, whether now existing or hereafter
acquired: (i) the Purchased Eligible Loans; (ii) Collections and funds to be
collected with respect to such Purchased Eligible Loans; (iii) any monies on
deposit in accounts established hereunder (including the Collection Account),
(iv) all proceeds thereon and related thereto, and (v) all related tangible and
intangible rights and security with respect thereto (collectively,
“Collateral”). Subject to Section 15(f), the lien on such Collateral granted
hereunder shall be deemed to be released with respect to any Purchased Eligible
Loan by Custodian and the Department upon the Sponsor’s remittance of the
Redemption Payment with respect to such Loan to the Department in accordance
with Section 15 hereto, and the release of such Loan from the related Class A
Participation Interest. The Department has the right to take all steps necessary
to ensure perfection and priority in the Collateral, including filing one or
more Uniform Commercial Code financing statements with the applicable filing
office.
(b) Each of the Sponsor, the Eligible Lender Trustee (if applicable) and the
Custodian hereby authorize the Department, at the Sponsor’s expense, to perform
all acts which the Department deems appropriate to protect, preserve and realize
upon the Purchased Eligible Loans, including, but not limited to, the right to
take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due with respect to
any Promissory Note, complete blanks in documents, transfer servicing and
execute assignments and other instruments on behalf of the Sponsor as its
attorney in fact. This power of attorney is coupled with an interest and is
irrevocable without Department’s consent.
(c) This Master Participation Agreement creates a valid and continuing interest
(as defined in the applicable Uniform Commercial Code) in the Purchased Eligible
Loans in favor of the Department, which security interest is prior to all other
liens, charges, security interests, mortgages or other encumbrances, and is
enforceable as such as against creditors of and purchasers from the Sponsor.
Pursuant to the Higher Education Act, a security interest in student loans is
perfected in the same manner as “accounts” within the meaning of the applicable
Uniform Commercial Code.
This Master Participation Agreement constitutes a “financing statement” and a
“security agreement” under Article 9 of the applicable Uniform Commercial Code.
Section 7. Subsequent Disbursements. To the extent of funds made available by or
received from the Sponsor, the Custodian shall make any disbursements that are
scheduled and due after the initial disbursement on a Purchased Eligible Loan
(each, a “Subsequent Disbursement”), and shall issue to the Sponsor the related
Participation Interests in such Subsequent Disbursements. The Sponsor shall
provide to or at the direction of the Custodian the funds necessary to make any
such Subsequent Disbursements, and the Sponsor, if requested by the Custodian,
hereby agrees make such disbursements directly to the applicable educational
institution as the delegee of the Custodian. The Sponsor shall sell to the
Department Class A Participation Interests in the Purchased Eligible Loan with
respect to the initial disbursement and such Subsequent Disbursements.
Consistent with the terms of Section 4, the Department shall only purchase a
Class A Participation Interest in any Subsequent Disbursement of a Purchased
Eligible Loan, if such Subsequent Disbursement shall have been made by the
Custodian or the Sponsor pursuant to the terms of this Section 7 prior to the
related Purchase Date, and notice thereof shall have been provided to the
Department.

 

- 19 -



--------------------------------------------------------------------------------



 



Section 8. Reporting; Due Diligence.
(a) On a monthly basis on the day of the month specified by the Department
(“Reporting Date”) or as otherwise specified below, the Sponsor shall provide or
cause the Custodian or the Servicer, as applicable, to provide to the
Department, the following:

  (1)  
on the date of execution of the Adoption Agreement and on each Reporting Date, a
twelve (12) month rolling forecast, estimating the number of Loans and the
Principal Balance thereof that the Sponsor reasonably believes, in good faith,
that it will cause to become subject to Participation Interests and sold to the
Department hereunder, and the number and Principal Balance of Purchased Eligible
Loans that the Sponsor expects to redeem in each of the months following the
date of such projection through September 2009;

  (2)  
a listing of all principal and interest payments received on each Purchased
Eligible Loan subject to a Participation Interest during the previous calendar
month and the current amount of principal and interest due and owing on such
Purchased Eligible Loans;

  (3)  
information on Loans by schools, delinquencies, and other features as may be
requested by the Department from the Sponsor or the Custodian;

  (4)  
with respect to each Servicer, any audit reports or other annual
compliance/operational audits performed on such Servicer relating to the
servicing of FFELP loans;

  (5)  
within 60 days following the consummation of the initial Participation Purchase
Request hereunder and on any subsequent dates specified by the Department, the
Sponsor shall and shall cause each Servicer to provide to the Department a
statement of compliance with respect to this Agreement and any related
documents, Eligible Servicing Agreements and applicable law, together with an
agreed upon procedures letter delivered by an independent public accountant with
respect to this Agreement, all in forms acceptable to the Department; and

  (6)  
such other information as requested by the Department shall be delivered to the
Department, which may include Redemption Payment calculations as defined in
clause (y) of the definition of Redemption Payment, the calculation of other
amounts due and owing to the Department or Sponsor upon exercise of the Put
Option with respect to Purchased Eligible loans, and audited annual financial
statements or unaudited quarterly financial statements of the Sponsor and any
Servicer or their respective consolidated groups.

 

- 20 -



--------------------------------------------------------------------------------



 



(b) On each Reporting Date, the Custodian shall provide to the Department the
following:

  (1)  
a monthly settlement date report with respect to each Loan subject to a Class A
Participation Interest, which shall include all loan activity for the prior
calendar month including loan disbursements, and an aggregation of the
Participant’s Yield and principal paid to the Department with respect to each
Class A Participation Interest (a “Settlement Date Report”); and

  (2)  
prior to the later of (x) 90 days after the Termination Date, or (y) the date on
which the Department publishes audit guidance, an audit of the Custodian’s
activities under that Participation Interest conducted by an independent auditor
selected by the Sponsor (which may be the same auditor that is performing audits
on behalf of the Sponsor or the Servicer).

(c) The Sponsor shall ensure that at any time, the Department and its
representatives will have the right to request, schedule and conduct, during
normal business hours and upon reasonable prior notice, a due diligence/audit of
the Servicer’s operations, the Loan Documents, the Eligible Loans and the
Settlement Date Reports. At any time and from time to time during a calendar
year, the Department shall have the right to request, schedule and conduct,
during normal business hours and upon reasonable prior notice, additional due
diligence of the Sponsor and the Custodian. All expenses incurred as a result of
such due diligence shall be borne by the Sponsor.
(d) Pursuant to Section 432(f) of the Higher Education Act, the Sponsor, the
Eligible Lender Trustee (if applicable) and the Custodian each hereby grants the
Department and its agents (including but not limited to legal counsel and
internal or external auditors), the right at any time and from time to time
during regular business hours, (i) to examine and make copies of and abstracts
from all books, records and documents (including, without limitation, computer
tapes and disks) in the possession or under the control of the Sponsor, the
Eligible Lender Trustee or the Custodian relating to Participation Interests
sold hereunder or the Loans subject to such Participation Interests and (ii) to
visit the offices of the Sponsor, the Eligible Lender Trustee or the Custodian
for the purpose of examining such material described in clause (i) above, and to
discuss matters relating to such Participation Interests or Loans or the
performance of the Sponsor, the Eligible Lender Trustee (if applicable) or the
Custodian hereunder with any of their respective officers and employees having
knowledge of such matters.
(e) The Custodian may, in good faith, prepare any of the reports, statements or
other information to be delivered by the Custodian to the Department hereunder
in reliance on information provided to it by the Servicer or any other delegee
so long as the Custodian is in compliance with Section 18 hereof with respect to
such delegee.

 

- 21 -



--------------------------------------------------------------------------------



 



Section 9. Conditions Precedent.
(a) On or prior to the initial Purchase Date, the Sponsor shall deliver or cause
to be delivered the following documents to the Department:

  (i)  
the Adoption Agreement, duly executed by the Sponsor, the Eligible Lender
Trustee (if applicable) and the Custodian in four counterparts;

  (ii)  
a duly executed officer’s certificate of the Sponsor, in substantially the form
of Exhibit E hereto, together with all required attachments thereto;

  (iii)  
an opinion of counsel to the Sponsor, in substantially the form of Exhibit F
hereto;

  (iv)  
certified copies of all agreements of the Sponsor, if any, with other Eligible
Lenders or holders of beneficial interests in FFELP loans, to aggregate,
transfer or cause the transfer of legal title to, and sell participation
interests in Eligible Loans under the Agreement;

  (v)  
tax lien, Uniform Commercial Code lien and judgment search reports with respect
to the Sponsor and the Eligible Lender Trustee (if applicable) in all relevant
jurisdictions;
    (vi)  
certified copies of all related Eligible Servicing Agreements;

  (vii)  
the Class A Participation Certificate representing the Class A Participation
Interests purchased on such Purchase Date, which shall have attached thereto a
Loan Schedule and Custodial Certification, certified by the Custodian as an
accurate listing of all of the Eligible Loans as to which the Custodian
(i) holds legal title and (ii) has physical possession (either directly or
through its delegee) of all related Loan Documents in trust for the benefit of
the holders of the Participation Interests; and
    (viii)  
such other documents as the Department may request.

(b) On or prior to each Purchase Date (including the initial Purchase Date), the
Sponsor (or the Custodian, as applicable) shall be required to deliver each of
the following to the Department or the Custodian, as applicable:

  (i)  
Activities Prior to the Related Purchase Date. The Sponsor shall have provided
any assistance requested by the Department in determining that all required
documentation on the related Eligible Loans is present and correct.

 

- 22 -



--------------------------------------------------------------------------------



 



  (ii)  
Participation Purchase Request/Loan Schedule. The Sponsor shall deliver to the
Department:

  (1)  
A Participation Purchase Request that has been duly authorized and executed by
an authorized officer of each of the Sponsor, the Eligible Lender Trustee (if
applicable) and the Custodian; and
    (2)  
The Loan Schedule, attached to the Participation Purchase Request, identifying
each of the Eligible Loans proposed to become subject to Participation
Interests.

  (iii)  
Loan Documents. The Sponsor shall deliver to the Custodian or its designee all
Loan Documents related to each of the Eligible Loans proposed to become subject
to Participation Interests.
    (iv)  
Loan Schedule and Custodial Certification. The Custodian shall have delivered to
the Department an updated Loan Schedule and Custodial Certification reflecting
each of the Eligible Loans proposed to become subject to Participation Interests
and all other Eligible Loans then subject to Participation Interests hereunder,
which shall replace the previous Loan Schedule and Custodial Certification.
    (v)  
Exception Report. To the extent applicable, the Custodian shall have delivered
to the Department (with a copy to the Sponsor) an Exception Report with respect
to the Eligible Loans proposed to become subject to Participation Interests;
provided that the Department shall not be obligated to purchase a Participation
Interest in any Eligible Loan as to which a discrepancy shall be listed on such
Exception Report unless in its sole discretion, the Department has either waived
such discrepancy or given the Sponsor the opportunity to cure such discrepancy
and the Sponsor shall have cured the same to the satisfaction of the Department.
    (vi)  
Eligible Lender Trustee. The Eligible Lender Trustee (if applicable) shall have
delivered to the Department such additional documents and information as the
Department shall have requested to evidence that the Eligible Lender Trustee is
fully authorized to transfer title to each Eligible Loan to the Custodian on
behalf of the Sponsor.
    (vii)  
Security Release Certification. If any of the Eligible Loans are subject to any
security interest, pledge or hypothecation for the benefit of any Person, the
Sponsor shall deliver to the Department a fully executed Security Release
Certification with respect to such Eligible Loans.
    (viii)  
List of Lockboxes. The Sponsor shall have delivered to the Department a list of
lockboxes and copies of lockbox servicing instructions, to the extent not
already provided.

 

- 23 -



--------------------------------------------------------------------------------



 



  (ix)  
Additional Documents. The Sponsor shall have delivered to the Department such
additional documents and information as the Department shall have requested,
including any documents set forth under Section 9(a) not previously delivered to
the Department.

Section 10. Representations and Warranties of the Sponsor, the Eligible Lender
Trustee and Custodian.
(a) Representations as to the Sponsor and the Eligible Lender Trustee. The
Sponsor, and to the extent expressly required below, the Eligible Lender Trustee
(if applicable), represents and warrants to the Department and the Custodian, as
of the date the Adoption Agreement is executed and as of each Purchase Date:

  (i)  
Each of the Sponsor and the Eligible Lender Trustee (if applicable) (1) is duly
organized, validly existing and in good standing under the laws of the State of
its formation or of the United States, as applicable, (2) has all licenses
necessary to carry out its business as now being conducted or is otherwise
exempt under applicable law from such licensing or qualification or is otherwise
not required under applicable law to effect such licensing or qualification and
no demand for such licensing or qualification has been made upon the it by any
such state, and (3) is in compliance with the laws of any such state to the
extent necessary to ensure the enforceability of each Loan. No licenses or
approvals obtained by it have been suspended or revoked by any court,
administrative agency, arbitrator or governmental body and no proceedings are
pending which might result in such suspension or revocation;

  (ii)  
The Sponsor or the Eligible Lender Trustee (if applicable) is an “eligible
lender” as such term is defined in Section 435(d) of the Higher Education Act,
it has a lender identification number issued by the Department with respect to
the Loans;

  (iii)  
The Sponsor or the Eligible Lender Trustee (if applicable) has in effect a
Guarantee Agreement with a Guarantor with respect to each of the Loans;

  (iv)  
The Sponsor intends to sell to the Department during the term of this Agreement
Class A Participation Interests in Eligible Loans, that it estimates, in good
faith, will have an aggregate Principal Balance of not less than $50,000,000;

  (v)  
With respect to each state or jurisdiction therein in which the Sponsor
undertakes origination activities, Sponsor is in full compliance with such
state’s or jurisdiction’s (as applicable) laws, rules, regulations, orders,
settlement agreements and other standards and procedures, including those
promulgated by agencies or officers thereof, applicable to it and pertaining to
the conduct of participants in the student loan industry (including, without
limitation, any applicable “code of conduct” for participants in the student
loan industry);

 

- 24 -



--------------------------------------------------------------------------------



 



  (vi)  
The Sponsor has administered, operated and maintained its student loan program
in such a manner as to ensure that such program and the Loans will benefit, in
all material respects, from the FFELP, the Guarantee Agreements related thereto
and the federal program of reimbursement for FFELP loans pursuant to the Higher
Education Act;
    (vii)  
Neither the Sponsor nor the Eligible Lender Trustee (if applicable) has, with
respect to any Purchased Eligible Loan, agreed to release any Guarantor from any
of its contractual obligations as a guarantor of such Loan or agreed otherwise
to alter, amend or renegotiate any material term or condition under which such
Loan is guaranteed, except as required by law or rules and regulations issued
pursuant to law, without the express prior written consent of the Department;

  (viii)  
Each of the Sponsor and the Eligible Lender Trustee (if applicable) (1) has, or,
for Loans already transferred to the Custodian, had at the time of such
transfer, all requisite power and authority to hold each Loan, to transfer each
Loan, and to execute, deliver and perform, and to enter into and consummate, all
transactions contemplated by this Agreement, (2) has duly authorized the
execution, delivery and performance of this Agreement, and (3) has duly executed
and delivered this Agreement. This Agreement, assuming due authorization,
execution and delivery by the Department, constitutes a legal, valid and binding
obligation of each of the Sponsor and the Eligible Lender Trustee (if
applicable), enforceable against each of them in accordance with its terms
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of rights
of creditors generally, and to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or law);
provided, however, that if the Sponsor is not an Eligible Lender, the power and
authority to hold and sell each Loan described in clause (1) shall refer, with
respect to the Sponsor, to the beneficial interest of the Sponsor, and with
respect to the Eligible Lender Trustee, to its interest as the legal title
holder of the Loan;
    (ix)  
The execution and delivery of this Agreement by each of the Sponsor and the
Eligible Lender Trustee (if applicable) and the performance of and compliance
with the terms of this Agreement will not violate its formation documents or
constitute a default under or result in a breach or acceleration of, any
material contract, agreement or other instrument to which it is a party or which
may be applicable to it or its assets;

 

- 25 -



--------------------------------------------------------------------------------



 



  (x)  
Neither the Sponsor nor the Eligible Lender Trustee (if applicable) is in
violation of, and the execution and delivery of this Agreement by it and its
performance and compliance with the terms of this Agreement will not constitute
a violation with respect to, any order or decree of any court or any order or
regulation of any federal, state, municipal or governmental agency having
jurisdiction over it or its assets, which violation might have consequences that
would materially and adversely affect the condition (financial or otherwise) or
its operations or its assets or might have consequences that would materially
and adversely affect the performance of its obligations and duties hereunder;
    (xi)  
The Sponsor does not believe, nor does it have any reason or cause to believe,
that it cannot perform each and every covenant contained in this Agreement;
    (xii)  
There are no actions or proceedings against, or investigations of, the Sponsor
or the Eligible Lender Trustee (if applicable) before any court, administrative
agency or other tribunal (A) that might prohibit its entering into this
Agreement, (B) that seeks to prevent the transfer of the Loans to the Custodian
or the creation and sale of the Participation Interests or the consummation of
the transactions contemplated by this Agreement, or (C) that might prohibit or
materially and adversely affect the performance of its obligations under, or the
validity or enforceability of, this Agreement;
    (xiii)  
No consent, approval, authorization or order of any court or governmental agency
or body is required for the execution, delivery and performance by the Sponsor
or the Eligible Lender Trustee (if applicable) of, or compliance by it with,
this Agreement or the consummation of the transactions contemplated by this
Agreement, except for such consents, approvals, authorizations or orders, if
any, that have been obtained prior to the related Purchase Date;
    (xiv)  
The consideration received by the Sponsor upon the sale of the Participation
Interests constitutes fair consideration and reasonably equivalent value for
such Participation Interests;
    (xv)  
The Sponsor is solvent and will not be rendered insolvent by the consummation of
the transactions contemplated hereby. The Sponsor is not transferring any
Participation Interests with any intent to hinder, delay or defraud any of its
creditors;
    (xvi)  
The Sponsor has an internal quality control program that verifies, on a regular
basis, the existence and accuracy of its legal documents, credit documents and
underwriting decisions. The program shall include evaluating and monitoring the
overall quality of the Sponsor’s loan production and the servicing of such
loans. The program shall ensure that Loans are originated and serviced in
accordance with applicable law; guard against dishonest, fraudulent, or
negligent acts; and guard against errors and omissions by officers, employees,
or other authorized persons; and

 

- 26 -



--------------------------------------------------------------------------------



 



  (xvii)  
If the Sponsor is acting as an aggregator on behalf of any other entity, it has
received a certification from such entity (which it will provide to the
Department upon request) that such entity has agreed to continue to participate
in the FFEL program and that at such time as funds become reasonably available
to it from private sources, it will originate new FFELP loans after the
Department’s purchases of Participation Interests from the Sponsor hereunder.

(b) Loan Level Representations. The Sponsor, and to the extent expressly
required below, the Eligible Lender Trustee (if applicable), represents and
warrants to the Department as to the Eligible Loans subject to any Class A
Participation Interest as of each related Purchase Date and as of each date such
Loans are subject to a Class A Participation Interest:

  (i)  
At the time of transfer of title to the Custodian, the Sponsor or the Eligible
Lender Trustee (as applicable) has good and marketable title to, and the Sponsor
and Eligible Lender Trustee together are the sole owners of, the Loans, free and
clear of any security interest or lien (other than an interest or lien that will
be released simultaneously with the purchase of the related Class A
Participation Interest pursuant to a Security Release Certification), charges,
claims, offsets, defenses, counterclaims or encumbrances of any nature and no
right of rescission, offsets, defenses or counterclaims have been asserted or
threatened with respect to the Loans;

  (ii)  
Each Loan is an Eligible Loan and the description of and information regarding
the Loans set forth in the Participation Purchase Request and the Loan Schedule
is true, complete and correct;

  (iii)  
The Sponsor or the Eligible Lender Trustee (if applicable) is authorized to
transfer the Loans to the Custodian, to cause the Participation Interests to be
issued and to sell the Participation Interests to the Department; and the
transfer of the Loans to the Custodian and issuance and sale of the
Participation Interests will be made pursuant to and consistent with the laws
and regulations under which the Sponsor or the Eligible Lender Trustee (if
applicable) operates, and will not violate any decree, judgment or order of any
court or agency, or conflict with or result in a breach of any of the terms,
conditions or provisions of any agreement or instrument to which it is a party
or by which it or its property is bound, or constitute a default (or an event
which could constitute a default with the passage of time or notice or both)
thereunder;

  (iv)  
The Loans are each in full force and effect in accordance with their terms and
are legal, valid and binding obligations of the respective Borrowers thereunder
subject to no defenses;

 

- 27 -



--------------------------------------------------------------------------------



 



  (v)  
No consents and approvals are required by the terms of the Loans for the
consummation of the sale of the Participation Interests hereunder to the
Department;

  (vi)  
Each Loan has been duly made and serviced in accordance with the provisions of
the FFELP established under the Higher Education Act, and has been duly
guaranteed by a Guarantor; the Guarantee Agreement is in full force and effect
and is freely transferable to the Custodian as trustee for the benefit of the
Department as an incident to the purchase of each Participation Interest; and
all premiums due and payable to such Guarantor as of the related Purchase Date
shall have been paid in full;

  (vii)  
Each Loan provides or, when the payment schedule with respect thereto is
determined, will provide for payments on a periodic basis that fully amortize
the Principal Balance thereof by its maturity, as such maturity may be modified
in accordance with any applicable deferral or forbearance periods granted in
accordance with applicable laws, including, those of the Higher Education Act or
any applicable Guarantee Agreement, as applicable;

  (viii)  
Any payments on the Loans received by the Sponsor that have been allocated to
the reduction of principal and interest on such Loans have been allocated on a
simple interest basis;

  (ix)  
Due diligence and reasonable care have been exercised in the making,
administering, servicing and collecting on the Loans and, with respect to any
Loan for which repayment terms have been established, all disclosures of
information required to be made pursuant to the Higher Education Act have been
made;

  (x)  
Each Borrower is an eligible borrower under the terms of Section 428, 428B or
428H of the Higher Education Act, as applicable;

  (xi)  
All Borrower origination fees and loan fees required pursuant to Section 438 of
the Higher Education Act have been paid to the Secretary or appropriately
reserved by the Sponsor or the Eligible Lender Trustee (if applicable) for
payment to the Secretary;

  (xii)  
Each Loan is denominated and payable only in Dollars in the United States;

  (xiii)  
Sponsor has delivered or caused to be delivered to the Custodian as the legal
owner of the Loan and trustee for the Department or to the designee of the
Custodian, each of the Loan Documents with respect to such Loan;

  (xiv)  
The transfer and assignment herein contemplated constitute a valid sale of the
Participation Interests from the Sponsor to the Department, and the beneficial
interest in and title to such Participation Interests shall not be part of the
Sponsor’s estate in the event of the bankruptcy of the Sponsor or the
appointment of a receiver with respect to the Sponsor;

 

- 28 -



--------------------------------------------------------------------------------



 



  (xv)  
Except for Loans executed electronically, there is only one original executed
copy of the Promissory Note evidencing each Loan. For Loans that were executed
electronically, the Sponsor of such Loan (or its designee) has possession of the
electronic records evidencing the Promissory Note, including all Loan Documents.
The Promissory Notes that constitute or evidence the Loans do not have any marks
or notations indicating that they have been pledged, assigned or otherwise
conveyed to any Person other than the Department;

  (xvi)  
To the extent any Loan is evidenced by an electronic Promissory Note or an
electronic record, or to the extent the signature of the obligor on any
Promissory Note is an electronic signature, the Sponsor has complied (and has
caused any originator or servicer of the Loan to comply) with all regulations
and other requirements provided by the applicable Guarantor or the Department
relating to the validity and enforceability of such Promissory Note;

  (xvii)  
Neither the Sponsor nor the Eligible Lender Trustee (if applicable) has pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Loans other than the conveyance to the Custodian as trustee for the benefit of
the Department (other than (x) the transfer of legal title to the Eligible
Lender Trustee (if applicable), or (y) a security interest or lien that will be
released simultaneously with the purchase of the related Class A Participation
Interest pursuant to a Security Release Certification). Neither the Sponsor nor
the Eligible Lender Trustee (if applicable) has authorized the filing of or is
aware of any financing statements against either party that includes a
description of collateral covering the Purchased Eligible Loans hereunder or any
other security interest that has not been terminated, or that will not be
terminated upon purchase of the related Class A Participation Interest by the
Department. Neither the Sponsor nor the Eligible Lender Trustee (if applicable)
is aware of any judgment or tax lien filings against it;

  (xviii)  
No Borrower of a Loan is noted in the related loan file as being currently
involved in a bankruptcy proceeding;

  (xix)  
Each grant of the Purchased Eligible Loans by the Sponsor pursuant to this
Master Participation Agreement is not subject to the bulk transfer act or any
similar statutory provisions in effect in any applicable jurisdiction; and

  (xx)  
Each grant of the Purchased Eligible Loans (including all payments due or to
become due thereunder) by the Sponsor pursuant to this Master Participation
Agreement is not subject to and will not result in any tax, fee or governmental
charge payable by the Sponsor to any federal, state or local government.

 

- 29 -



--------------------------------------------------------------------------------



 



(c) Representations and Warranties of the Custodian. The Custodian represents
and warrants to the Department and the Sponsor, as of the date the Adoption
Agreement is executed and at all times thereafter:

  (i)  
The Custodian is duly organized, validly existing and in good standing under the
laws of the State of its formation. The Custodian has all licenses necessary to
carry out its business as now being conducted or is otherwise exempt under
applicable law from such licensing or qualification or is otherwise not required
under applicable law to effect such licensing or qualification and no demand for
such licensing or qualification has been made upon the Custodian by any such
state. No licenses or approvals obtained by the Custodian have been suspended or
revoked by any court, administrative agency, arbitrator or governmental body and
no proceedings are pending which might result in such suspension or revocation;

  (ii)  
The Custodian is an “eligible lender” as such term is defined in Section
435(d)(1)(A) of the Higher Education Act, and is a National or State-chartered
bank;

  (iii)  
The Custodian has a long-term senior unsecured debt rating of not less than
investment grade by at least one of Standard & Poor’s, a division of The
McGraw-Hill Companies, Inc., Moody’s Investors Service, Inc. or Fitch Ratings,
or any of their successors in interest;

  (iv)  
The Custodian has a combined capital and surplus of at least $50,000,000, as set
forth in its most recent published annual report of condition;

  (v)  
The Custodian has demonstrated, to the satisfaction of the Department, that it
has the administrative capability and operating systems adequate to discharge
faithfully the functions of the Custodian under this Agreement, and has
allocated sufficient staff (including Responsible Officers of the corporation)
to carry out such duties;

  (vi)  
The Custodian is not affiliated with the Sponsor or the Eligible Lender Trustee;

  (vii)  
The Custodian is not aware of any liens in existence with respect to any
Purchased Eligible Loan held by the Custodian, other than the lien of the
Department and any interest or lien that will be released simultaneously with
the purchase of the related Class A Participation Interest pursuant to a
Security Release Certification;

 

- 30 -



--------------------------------------------------------------------------------



 



  (viii)  
The Custodian has all requisite power and authority to hold each Loan as
trustee, and to execute, deliver and perform, and to enter into and consummate,
all transactions contemplated by this Agreement. The Custodian has duly
authorized the execution, delivery and performance of this Agreement, has duly
executed and delivered the Adoption Agreement, and this Agreement, assuming due
authorization, execution and delivery by each of the Sponsor and the Department,
constitutes a legal, valid and binding obligation of the Custodian, enforceable
against it in accordance with its terms except as the enforceability thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of rights of creditors generally, and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or law);

  (ix)  
The execution and delivery of the Adoption Agreement by the Custodian and the
performance of and compliance with the terms of this Agreement will not violate
the Custodian’s formation documents or constitute a default under or result in a
breach or acceleration of, any material contract, agreement or other instrument
to which the Custodian is a party or which may be applicable to the Custodian or
its assets;

  (x)  
The Custodian is not in violation of, and the execution and delivery of this
Agreement by the Custodian and its performance and compliance with the terms of
this Agreement will not constitute a violation with respect to, any order or
decree of any court or any order or regulation of any federal, state, municipal
or governmental agency having jurisdiction over the Custodian or its assets,
which violation might have consequences that would materially and adversely
affect the condition (financial or otherwise) or the operation of the Custodian
or its assets or might have consequences that would materially and adversely
affect the performance of its obligations and duties hereunder;

  (xi)  
The Custodian does not believe, nor does it have any reason or cause to believe,
that it cannot perform each and every covenant contained in this Agreement;

  (xii)  
There are no actions or proceedings against, or investigations of, the Custodian
before any court, administrative agency or other tribunal (A) that might
prohibit its entering into this Agreement, (B) seeking to prevent the transfer
of the Loans to the Custodian or the creation and sale of the Participation
Interests or the consummation of the transactions contemplated by this Agreement
or (C) that might prohibit or materially and adversely affect the performance by
the Custodian of its obligations under, or the validity or enforceability of,
this Agreement; and

  (xiii)  
No consent, approval, authorization or order of any court or governmental agency
or body is required for the execution, delivery and performance by the Custodian
of, or compliance by the Custodian with, this Agreement or the consummation of
the transactions contemplated by this Agreement, except for such consents,
approvals, authorizations or orders, if any, that have been obtained.

 

- 31 -



--------------------------------------------------------------------------------



 



Section 11. Collections; Distributions.
(a) The Sponsor shall cause a Collection Account to be established at the
Custodian for the purpose of holding all payments and other proceeds of any kind
received on or with respect to the Purchased Eligible Loans and any funds
received by reason of a Borrower cancellation of a Purchased Eligible Loan or a
return of Title IV, HEA funds from the institution attended by such Borrower,
and without the netting of any amounts (“Collections”) for the benefit of the
Department, as holder of the Class A Participation Interests. The Sponsor shall
cause the Servicers, as defined below, to deposit all Collections as soon as
possible, but in no event later than two (2) Business Days after receipt of
funds, into the Collection Account. The Custodian hereby grants to the
Department a first priority precautionary security interest in the Collection
Account, all Collections at any time on deposit therein and all proceeds and
products thereof. Amounts on deposit in the Collection Account may be invested
only in Permitted Investments.
(b) On the first Business Day of each calendar month or such other date as
agreed to between the Custodian and the Department, the Custodian shall
distribute all funds then on deposit in the Collection Account to be applied in
the following order of priority:
first, to the Department to pay the aggregate outstanding Participant’s Yield
then due and owing to the Department (together with all outstanding
Participant’s Yield not paid to the Department on any previous distribution date
due to insufficient funds on deposit in the Collection Account);
second, to the Department to reduce the aggregate outstanding principal balance
of the Class A Participation Interests held by the Department (calculated
pursuant to Section 5(g) through the end of the most recent calendar month),
until such balance is reduced to zero; and
third, to the Sponsor, any remaining amounts.
(c) Upon the request of the Sponsor, the Custodian may distribute funds then on
deposit in the Collection Account to the Department on a regular basis, but not
more frequently than weekly.
(d) Following the Termination Date, but on or before October 20, 2009, the
Custodian shall distribute any funds remaining on deposit in the Collection
Account, in the following order of priority:
first, to the Department, the aggregate outstanding Participant’s Yield then due
and owing;
second, to the Department to reduce the aggregate outstanding principal balance
of the Class A Participation Interests (calculated pursuant to Section 5(g)
through the end of the most recent calendar month) until such balance is reduced
to zero; and
third, to the Sponsor, any remaining amounts.

 

- 32 -



--------------------------------------------------------------------------------



 



(e) All distributions by the Custodian hereunder shall be made by electronic
transfer in funds available on the next business day in accordance with the
instructions provided by the recipient.
(f) The Custodian shall calculate any amounts due to the Department or the
Sponsor hereunder and all such calculations shall be subject to verification by
the Department.
Section 12. Servicing of Eligible Loans.
(a) Each Eligible Loan which is subject to a Participation Interest shall be
serviced by a Servicer (which may be the Sponsor) at the direction of the
Custodian pursuant to the terms of an Eligible Servicing Agreement, and in
accordance with Department regulations. No such Servicer shall be subject to
sanction by the Department.
(b) The Sponsor will be responsible for the payment of any servicing related
fees and expenses incurred in connection with the servicing of the related
Eligible Loans.
(c) A servicing agreement will be deemed to be an “Eligible Servicing Agreement”
if the agreement:

  (i)  
contains customary terms and conditions that reflect a negotiated, arms-length
transaction;

  (ii)  
provides for not more than a fair market servicing fee;

  (iii)  
includes usual and customary representations, warranties, covenants and events
of default;

  (iv)  
acknowledges or has been amended to acknowledge that the Department is an
intended third-party beneficiary of such agreement entitling the Department to
instruct the Servicer and exercise remedies with respect to the applicable
Eligible Loans upon the occurrence of a Servicer Event of Default;

  (v)  
provides that the Servicer will deposit all Collections into the Collection
Account not later than two (2) Business Days after receipt;

  (vi)  
provides that upon notice of the exercise of the Put Option or other acquisition
of an Eligible Loan by the Department, such agreement may be terminable by the
Department, in its sole discretion, upon thirty (30) days’ notice and the
Eligible Loans deconverted and transferred to a designee of the Department
without the payment by the Department of any de-boarding, deconversion or
related costs, penalties or fees to the related Servicer and that the servicing
shall be transferred as instructed by the Department; and

  (vii)  
provides that the Servicer shall deliver to the Custodian all documents and
information necessary to enable the Custodian to oversee the Servicer as
provided herein.

 

- 33 -



--------------------------------------------------------------------------------



 



(d) The Custodian shall take all reasonable steps, actions and proceedings
necessary to ensure that each Servicer will manage, service, administer, make
collections and calculate any amounts owed to the Department with respect to the
Eligible Loans (including collection of any Interest Subsidy Payments and
Special Allowance Payments and calculate any negative Special Allowance Payments
owing with respect to the Eligible Loans) in compliance with all applicable
Federal and State laws, including all applicable rules, regulations and other
requirements of the Higher Education Act and the applicable Guarantee Agreement.
The Custodian shall ensure that each Servicer shall be responsible for
segregating, marking each Eligible Loan as owned by the Custodian and remitting
to the Custodian all payments received on the Eligible Loans for the benefit of
the Department as the holder of the Class A Participation Certificate, including
but not limited to, physical or electronic marking of relevant computer records.
Section 13. Enforcement of the Servicing Agreements.
(a) The Custodian shall take all reasonable steps, actions and proceedings
necessary to enforce all terms, covenants and conditions of the Servicing
Agreement, and shall cause the Servicer to specify whether Collections received
by it and deposited into the Collection Account represent principal or interest.
(b) The Custodian shall not permit the release of the obligations of the
Servicer under the Servicing Agreement except in conjunction with amendments or
modifications permitted by Section 13(f) below.
(c) At all times, to the extent permitted by law, cause to be defended,
enforced, preserved and protected the rights and privileges of the Custodian and
the Department under or with respect to the Servicing Agreement.
(d) The Custodian shall notify the Department in writing promptly upon becoming
aware of any default or failure to perform any obligations on the part of the
Servicer under the Servicing Agreement.
(e) The Custodian shall not waive any default by the Servicer under the
Servicing Agreement without the written consent of the Department.
(f) The Custodian shall not consent or agree to or permit any amendment or
modification of the Servicing Agreement which will in any manner materially
adversely affect the rights or security of the Department. Pursuant to the
Servicing Agreement, the Sponsor and the Custodian shall be entitled to receive
and rely upon an opinion of outside counsel that any such amendment or
modification will not materially adversely affect the rights or security of the
Department.

 

- 34 -



--------------------------------------------------------------------------------



 



Section 14. Liability of the Sponsor and the Custodian; Indemnities.
(a) The Sponsor shall be liable in accordance herewith only to the extent of the
obligations specifically undertaken by the Sponsor under this Agreement, and to
the extent of any obligations delegated by the Custodian to the Sponsor pursuant
to the terms hereof.

  (i)  
The Sponsor shall indemnify, defend and hold harmless the Department and its
officers, directors, employees and agents in their individual capacity from and
against any taxes that may at any time be asserted against any such person with
respect to the transactions contemplated herein and in the other documents
related hereto, including any sales, gross receipts, general corporation,
tangible and intangible personal property, privilege or license taxes and costs
and expenses in defending against the same.

  (ii)  
The Sponsor shall indemnify, defend and hold harmless the Department and its
officers, directors, employees and agents in their individual capacity, from and
against any and all liability for any and all costs, expenses (including,
without limitation, costs and expenses of litigation and of investigation
counsel fees, damages, judgments and amounts paid in settlement), losses,
claims, damages and liabilities that may be imposed on, incurred by, or asserted
against the Department in any way relating to or arising out of this Agreement
or, the Sponsor’s, the Eligible Lender Trustee’s (if applicable), or the
Servicer’s willful misfeasance, bad faith or negligence in the performance of
its respective duties under this Agreement or the Servicing Agreement, as
applicable, or by reason of a breach by the Sponsor, the Eligible Lender Trustee
or the Servicer of any of their respective representations, warranties,
covenants or other obligations or duties under this Agreement or the Servicing
Agreement, as applicable.

  (iii)  
The Sponsor shall reimburse, indemnify, defend and hold harmless the Custodian
and its directors, officers, agents and employees in their individual capacity
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, or out-of-pocket expenses of any
kind or nature whatsoever, including reasonable attorney’s fees, that may be
imposed on, incurred by, or asserted against it or them in any way relating to
or arising out of this Agreement or the Custodian’s ownership of legal title to
the Purchased Eligible Loans.

 

- 35 -



--------------------------------------------------------------------------------



 



(b) The Custodian shall be liable in accordance herewith only to the extent of
the obligations specifically undertaken by the Custodian under this Agreement,
and with respect to those obligations delegated by it pursuant to the terms
hereof, only to the extent the Custodian shall not have complied with
Section 18. The Custodian shall indemnify, defend and hold harmless the
Department and the officials, employees and agents of the Department in their
individual capacity from and against liability for any and all costs, expenses
(including, without limitation, costs and expenses of litigation and of
investigation counsel fees, damages, judgments and amounts paid in settlement),
losses, claims, damages and liabilities that may be imposed on, incurred by, or
asserted against the Department in any way relating to or arising out of the
Custodian’s willful misfeasance, bad faith or negligence in the performance of
its duties under this Agreement, or by reason of its breach of any of its
representations, warranties, covenants or other obligations or duties under this
Agreement. Notwithstanding anything in this Agreement to the contrary, in no
event shall the Custodian be liable for any special, consequential, punitive or
indirect damages resulting from any action taken or omitted to be taken by it
hereunder or in connection herewith. The foregoing sentence shall survive the
removal of the Custodian and the termination of this Agreement. Except to the
extent of losses, claims, damages and liabilities that arise out of the
Custodian’s willful misfeasance, bad faith or negligence in the performance of
its duties under this Agreement, the amount of Custodian’s liabilities to the
Department and its officials, employees and agents under this Section 14(b)
shall be limited to the amount of the aggregate fees paid to it for its services
hereunder.
(c) Indemnification under this Section 14 shall survive the resignation or the
termination of this Agreement, and shall include reasonable fees and expenses of
counsel and expenses of litigation. If the Sponsor or Custodian, as applicable,
shall have made any indemnity payments pursuant to this Section and the person
to or on behalf of whom such payments are made thereafter shall collect any of
such amounts from others, such Person shall promptly repay such amounts to the
Sponsor or Custodian, as applicable, without interest.
Section 15. Redemption; Put Option; Termination.
(a) On or at any time before the Termination Date with respect to each Purchased
Eligible Loan, the Sponsor shall notify the Department and the Custodian of its
election to either (x) pay to the Custodian for the benefit of the Department
the related Redemption Payment, or (y) exercise the Put Option with respect
thereto. Upon receipt of such notification, the Custodian shall compute the
calculation in clause (y) of the definition of Redemption Payment based upon the
data provided by the Sponsor in such notification.
(b) Upon receipt of the Redemption Payment with respect to a Purchased Eligible
Loan, the Custodian shall promptly (i) remit such Redemption Payment to the
Department, (ii) transfer legal title and release all of its interests in and to
such Purchased Eligible Loan to the Sponsor or the Eligible Lender Trustee (if
applicable), (iii) deliver or cause to be delivered all related Loan Documents
to the Sponsor, and (iv) cancel the Class A Participation Interest and the
Class B Participation Interest with respect to such Purchased Eligible Loan.

 

- 36 -



--------------------------------------------------------------------------------



 



(c) In order to exercise the Put Option with respect to a Purchased Eligible
Loan, the Sponsor shall (1) together with its Eligible Lender Trustee, if
applicable, have entered into a Master Loan Sale Agreement (which may be done at
any time on or before July 1, 2009 notwithstanding any other document or
agreement), (2) comply with the requirements set forth in Sections 4A, 4D and 4F
of the Master Loan Sale Agreement, (3) comply with each of the conditions
precedent set forth in Sections 5A and 5B(i) of the Master Loan Sale Agreement;
(4) prepare and deliver to the Custodian for execution the documents set forth
in Sections 5B(iii) through (vii) and 5C of the Master Loan Sale Agreement;
(5) make each of the representations and warranties set forth in Section 6 of
the Master Loan Sale Agreement as they pertain to the Sponsor as of both the
date of the Adoption Agreement and the date the related Put Option is exercised,
and as they pertain to such Purchased Eligible Loan as of the Purchase Date
under this Agreement and as of the date the related Put Option is exercised,
(6) ensure the delivery of all related servicing rights with respect to such
Purchased Eligible Loan to the Department, and (7) cause the related Servicing
Agreement with respect to such Purchased Eligible Loan to be terminated.
(i) Upon the Custodian’s receipt of a request by the Sponsor to exercise the Put
Option with respect to a Purchased Eligible Loan, the Custodian shall promptly
(1) transfer legal title and release all of its interests in and to such
Purchased Eligible Loan to the Department, (2) deliver or cause to be delivered
all related Loan Documents to the Department or its designee, and (3) cancel the
Class A Participation Interest and the Class B Participation Interest with
respect to such Purchased Eligible Loan.
(ii) The Sponsor and the Department may, at the discretion of the Department,
net settle all amounts then due and owing to either party with respect to
Purchased Eligible Loans with respect to which the Put Option has been
exercised, and the Department will remit to the Custodian any net amount due to
the Sponsor, which the Custodian will deposit into the Collection Account and
remit to the Department or the Sponsor in accordance with the provisions of
Section 11 of this Agreement. The Department will credit in the foregoing
settlement process the amount of any Interest Subsidy Payments or Special
Allowance Payments then due, owing, and payable with respect to the Eligible
Purchased Loans for the most recently completed fiscal quarter, and deduct any
negative Special Allowance Payments due and owing with respect to the Eligible
Purchased Loans for the most recently completed fiscal quarter.
(iii) Following the exercise of the Put Option with respect to a Purchased
Eligible Loan, such Loan shall immediately become subject to the Master Loan
Sale Agreement as though it had been sold thereunder and the Sponsor shall be
bound by the terms of the Master Loan Sale Agreement in all respects with
respect to such Loan.
(iv) Notwithstanding anything herein to the contrary, a lender providing interim
financing to the Sponsor for Loans prior to the related Purchase Date therefor
shall have the right to enforce the Sponsor’s obligations to exercise the Put
Option with respect to such Loans pursuant to this Section 15 if (x) such lender
presents to the Department and the Custodian of a power of attorney that is duly
executed by the Sponsor and the Eligible Lender Trustee (if applicable and to
the extent necessary) and is enforceable in each applicable jurisdiction, and
(y) the Loans are Eligible Loans. For the avoidance of doubt, such lender, in
exercising its rights under this Section 15(c)(iv), shall not be obligated to
perform any of the obligations of the Sponsor or the Eligible Lender Trustee (if
applicable) hereunder, including any obligation to file a Notice of Intent to
Participate with the Department, or to make Subsequent Disbursements with
respect to any Loan put to the Department by such lender.
(d) Notwithstanding the foregoing, the following will apply with respect to the
Sponsor’s redemption or exercise of the Put Option with respect to Purchased
Eligible Loans:
(1) any Purchased Eligible Loan that becomes and remains delinquent must be
redeemed by the Sponsor not later than the 255th day of such delinquency; and
(2) any redemption or exercise of the Put Option with respect to a particular
Purchased Eligible Loan that is a Stafford Loan shall require the redemption or
exercise of the Put Option, as applicable, by the Sponsor, with respect to any
other Purchased Eligible Loan that is a Stafford Loan for which the Borrower is
the same.

 

- 37 -



--------------------------------------------------------------------------------



 



(e) On the Termination Date, all Eligible Loans then subject to Participation
Interests, and the related servicing rights attributable to such Eligible Loans,
for which the Sponsor has not made the Redemption Payment shall become the
property of the Department without any further action by the Department and the
Participation Interests and the rights of the Department and the Sponsor under
this Agreement shall be automatically terminated. Upon the termination of this
Agreement, the Custodian shall remit to the Sponsor the excess (if any) of the
aggregate amount of any Redemption Payments made under this Agreement over the
obligations due and owing to the Department by the Sponsor.
(f) In no event shall the Custodian permit any Purchased Eligible Loans to be
released from a Class A Participation Interest if, after giving effect to such
release, the outstanding Principal Balance of the Purchased Eligible Loans that
remain subject to the Class A Participation Interests is less than the aggregate
outstanding principal balance of the Class A Participation Interests and
Participant’s Yield then due and owing to the Department.
Section 16. Sponsor Events of Default; Remedies. Upon the occurrence of any
Sponsor Event of Default, the Department, at its sole option, shall have the
right to exercise any or all of the following rights and remedies:
(a) The Department may deem the Termination Date to immediately occur with
respect to this Agreement or all or any portion of the Purchased Eligible Loans
as it may determine in its sole discretion, whereupon the Sponsor shall remit
the Redemption Payment to the Department and/or exercise the Put Option in
accordance with Section 15 with respect to each Purchased Eligible Loan subject
to such termination;
(b) The Department may increase the Spread to three hundred (300) basis points;
and/or
(c) The Department may limit, suspend or terminate the eligibility of the
Sponsor, if an Eligible Lender, with respect to participation as a FFELP lender,
pursuant to 34 C.F.R. part 682 subpart G, or may suspend or debar the Sponsor
pursuant to 34 C.F.R. Part 85, or both.
Section 17. Custodian Events of Default; Removal of Custodian.
(a) Upon the occurrence of any Custodian Event of Default, (i) either the
Department or the Sponsor, with the consent of the Department, upon at least
thirty (30) days’ prior written notice to the Custodian, may remove and
discharge the Custodian from the performance of its obligations hereunder, and
(ii) the Department shall have the further right, exercisable at its sole
discretion, to limit, suspend or terminate the eligibility of the Custodian with
respect to participation as a FFELP lender, pursuant to 34 C.F.R. part 682
subpart G, or may suspend or debar the Custodian pursuant to 34 C.F.R. Part 85,
or both.

 

- 38 -



--------------------------------------------------------------------------------



 



(b) Promptly after the giving of notice of removal of the Custodian, the Sponsor
shall appoint, by written instrument, a successor custodian that meets all of
the criteria of eligibility of a custodian under this Master Participation
Agreement, and the Sponsor shall cause such successor custodian to become a
party to this Master Participation Agreement by executing a counterpart of the
Adoption Agreement within thirty (30) days’ of notice of removal to the
Custodian.
(c) In the event of any removal of the Custodian pursuant to Section 17(a)
hereof, the Custodian shall promptly transfer to the successor custodian, as
directed in writing, legal title to all Eligible Loans and all Loan Documents
being administered under this Agreement, and shall cooperate and comply with all
other reasonable requests in connection with the transfer of the Purchased
Eligible Loans and the Collection Account to the successor custodian. Any cost
of shipment arising out of the removal of the Custodian shall be at the expense
of the Sponsor.
(d) In the event a Custodian (or successor custodian) is removed, by any Person
or for any reason permitted hereunder, such removal shall not become effective
until (a) in the case of removal by the Department, the Department by instrument
or concurrent instruments in writing (signed and acknowledged by an authorized
representative or an attorney-in-fact) filed with the Custodian removed have
appointed a successor custodian or otherwise the Sponsor shall have appointed a
successor, and (b) the successor custodian has accepted appointment as such.
Section 18. Delegation of Duties by the Custodian. The Custodian may delegate to
another Eligible Lender (including the Sponsor) or to the related Servicer
certain of its obligations hereunder. Notwithstanding the foregoing, the
Custodian must perform and shall not delegate its obligations to do the
following: (1) hold legal title in its own name to each of the Purchased
Eligible Loans, (2) issue and authenticate the Participation Certificates,
(3) issue the Participation Interests, (4) create and deliver each Loan Schedule
and Custodial Certification and each of the reports required to be delivered by
the Custodian under Section 8(b) hereof, and (5) hold and disburse all
Collections, collect any Redemption Payments in accordance with the terms
hereof, net settle any exercise of the Put Option, and perform any other
collection and remittance functions ancillary to the transactions contemplated
herein between the Sponsor and the Department (except as expressly permitted in
Section 7 hereof). If the Custodian delegates any of its obligations to a
delegee as permitted in this Section 18: (i) the Custodian shall exercise due
care in its appointment of such delegee, (ii) if the Custodian performs any of
its non-delegated obligations hereunder in reliance on such delegee’s
performance of delegated obligations, such reliance shall be reasonable under
the circumstances, (iii) the Custodian shall take those steps that are
reasonable under the circumstances to ascertain whether such delegee is properly
performing the delegated obligations, and (iv) if such delegee has failed to
perform any of its delegated obligations, the Custodian shall either assume the
delegated obligations or promptly appoint a successor delegee to perform such
obligations.
Section 19. Custodian Not to Resign. The Custodian may not resign from its
duties and obligations as custodian hereunder unless such resignation is agreed
to by the Department and the Sponsor.

 

- 39 -



--------------------------------------------------------------------------------



 



Section 20. Merger of the Custodian. Any corporation into which the Custodian
may be merged or with which it may be consolidated, or any corporation resulting
from any merger or consolidation to which the Custodian shall be a party, or any
corporation succeeding to all or substantially all of the custodial or trust
business of the Custodian, shall be the successor to the Custodian hereunder,
provided that such corporation shall be otherwise qualified and eligible under
this Master Participation Agreement, without the execution or filing of any
paper or any further act on the part of any other parties hereto.
Section 21. No Transfer of Participation Certificates or Participation
Interests. None of the Participation Certificates or any Participation Interest
may be sold, assigned, transferred, pledged, or hypothecated by any party hereto
without the prior written consent of each other party hereto; provided that the
Sponsor may grant a security interest in any of the Class B Participation
Interests to any Person providing interim financing to the Sponsor.
Section 22. Fees and Expenses.
(a) The Sponsor shall be required to pay (i) all of the costs and expenses which
are incurred by it in connection with the negotiation, preparation, execution
and delivery of this Agreement and any other related documents, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for such Sponsor, (ii) all costs and expenses of servicing the Eligible Loans,
(iii) the cost of audits and reports required to be delivered under this
Agreement by the Sponsor, the Custodian and the Servicer, (iv) all costs and
expenses incurred in connection with the transfer and delivery of the Eligible
Loans to the Custodian and (v) the fees of the Custodian and any fees and
expenses incurred in connection with transferring ownership of any Eligible
Loans to the Custodian or to the Department in connection with the exercise of
the Put Option or any other acquisition of ownership of the Eligible Loans by
the Department. The Sponsor is responsible for any fee or other charge owed to
the Department or to the guaranty agency on a Purchased Eligible Loan after such
Purchased Eligible Loan has been transferred to the Custodian, including amounts
owed to the Department as a recapture of excess interest.
(b) The Custodian shall be required to pay all of the costs and expenses which
are incurred by it in connection with the negotiation, preparation, execution
and delivery of this Agreement and any or any other related documents,
including, without limitation, the reasonable fees and out-of-pocket expenses of
its counsel.
(c) The Department shall be required to pay all of the costs and expenses which
are incurred by it in connection with the negotiation, preparation, execution
and delivery of this Agreement and any or any other related documents,
including, without limitation, the reasonable fees and out-of-pocket expenses of
its counsel.
Section 23. Tax Matters.
(a) The parties hereto understand and agree that the economic arrangement
related to the distribution provisions of Section 11, are intended to be treated
as a partnership (the “Partnership”) for tax purposes, and that the income,
gain, loss, credit and expenses attributable to such arrangement shall be
treated as items of income, gain, loss, credit and expenses of the Partnership.
The parties agree to treat the Partnership as a partnership for tax purposes.

 

- 40 -



--------------------------------------------------------------------------------



 



(b) The Partnership’s fiscal year shall end on December 31 of each year unless
otherwise required by Section 706 of the Code and the Treasury Regulations. As
soon as practicable after the end of each fiscal year (but no later than six
(6) months after the end of each fiscal year), the Custodian will prepare and
mail, or cause to be prepared and mailed, to the Department and the Sponsor
(each, a “Partner”, and together, the “Partners”) information on Schedule K-1 to
Form 1065 and such additional information as shall enable each Partner to
prepare its federal, state and local income tax returns in accordance with the
laws then prevailing.
(c) The Custodian shall establish and maintain a separate capital account (a
“Capital Account”) for each Partner in accordance with the Treasury Regulations
promulgated under Section 704(b) of the Code. The Capital Accounts of the
Partners shall be adjusted and maintained in a manner that as closely as
possible gives economic effect to the provisions of this Agreement. No later
than as of the end of each fiscal year of the Partnership, the Partnership’s
income, gains, losses and expenses for U.S. federal, state and local income tax
purposes shall be allocated among the Capital Accounts in a manner that as
closely as possible gives economic effect to the provisions of this Agreement.
With respect to any fiscal period during which any Partner’s economic interest
in the Partnership changes by reason of any event described in Section 706(d)(1)
of the Code and Treasury Regulations issued thereunder, allocations of the
Partnership’s income, gain, loss and expense shall be adjusted appropriately to
take into account the varying interests of the Partners during such period. The
Partnership shall select the method of making such adjustments, which method
shall be used consistently thereafter. Items of income, gain, loss, deduction
and credit, as determined for U.S. federal income tax purposes shall be
allocated in a manner consistent with the requirements of Section 704(c) of the
Code.
(d) If the Partnership incurs any obligation to pay directly any amount in
respect of taxes, including but not limited to withholding taxes imposed on any
Partner’s share of the Partnership gross or net income and gains (or items
thereof), income taxes, and any interest, penalties or additions to tax (“Tax
Liability”), or the amount of cash or other property to which the Partnership
otherwise would be entitled is reduced as a result of withholding by other
parties in satisfaction of any such Tax Liability, all payments by the
Partnership in satisfaction of that Tax Liability and all reductions in the
amount of cash or fair market value of property to which – but for such Tax
Liability – the Partnership would have been entitled shall be treated, pursuant
to this Agreement, as distributed to those Partners or former Partners to which
the related Tax Liability is attributable. Notwithstanding any other provision
of this Agreement, subsequent distributions to the Partners shall be adjusted by
the Partnership in an equitable manner so that, after all such adjustments have
been made and to the extent feasible, the burden of taxes withheld at the source
or paid by the Partnership is borne by those Partners to which such tax
obligations are attributable. The Partnership shall determine the amount (if
any) of any Tax Liability attributable to any Partner taking into account any
differences in the Partner’s status, nationality or other characteristics.

 

- 41 -



--------------------------------------------------------------------------------



 



Section 24. Set-off. In addition to any rights and remedies of the Department
provided in this Agreement and by law, the Department shall have the right,
without prior notice to the Sponsor, any such notice being expressly waived by
the Sponsor to the extent permitted by applicable law, upon any amount becoming
due and payable to the Department by the Sponsor hereunder with respect to any
Purchased Eligible Loan or otherwise, to set-off and appropriate and apply
against such amount any and all Collections then on deposit in the Collection
Account. The Department agrees to notify promptly the Sponsor after any such
set-off and application made by the Department, and to provide, upon objection
by the Sponsor, such review as may be required by applicable law regarding
objections to the existence and amount of the claim enforced by such set-off.
The review is to be conducted on written submissions, and failure to give such
notice shall not affect the validity of such set-off and application.
Section 25. Survival of Covenants. All covenants, agreements, representations
and warranties made herein and in or pursuant to any related documents or
agreements executed pursuant to this Agreement shall survive the consummation of
the acquisition of the Participation Interests by the Department. All covenants,
agreements, representations and warranties made or furnished pursuant hereto by
or on behalf of the Sponsor shall bind and inure to the benefit of any
successors or assigns of the Department and shall survive with respect to each
Participation Interest and each Loan subject to a Participation Interest.
Section 26. Communication and Notice Requirements. All communications, notices
and approvals provided for hereunder shall be in writing and mailed or delivered
to the Sponsor, the Custodian or the Department, as the case may be, at such
address as either party may hereafter designate by notice to the other party.
All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if mailed, by registered or certified mail,
return receipt requested, or, if by other means, when received by the other
party at the address as follows:
If to the Department:
By U.S. Postal Service mail:
United States Department of Education
400 Maryland Avenue, SW
UCP, Room 111G3
Washington, DC 20202-5402
Attention: FFEL Agreement Process Team
By courier or express mail:
United States Department of Education
830 First Street, N.E.
Room 111G3
Washington, DC 20202-5402
Attention: FFEL Agreement Process Team
If to the Sponsor or the Eligible Lender Trustee:
The address designated in the Adoption Agreement.
If to the Custodian:
The address designated in the Adoption Agreement.

 

- 42 -



--------------------------------------------------------------------------------



 



Section 27. Form of Instruments. All instruments and documents delivered in
connection with this Agreement and any Class A Participation Certificate, and
all proceedings to be taken in connection with this Agreement and any Class A
Participation Certificate and the transactions contemplated herein and therein,
shall be in a form as set forth in the attachments hereto, and the Department
shall have received copies of such documents as it or its counsel shall
reasonably request in connection therewith. Any instrument or document which is
substantially in the same form as an attachment hereto or a recital herein will
be deemed to be satisfactory as to form.
Section 28. Amendment; Waiver. This Agreement, any Class A Participation
Certificate and any document or instrument delivered in accordance herewith or
therewith may be amended by the parties hereto and thereto with the written
consent of all parties hereto or thereto. No term or provision of this Agreement
may be waived or modified unless such waiver or modification is consistent with
the requirements of Section 459A of the Higher Education Act, is in writing and
is signed by the party against whom such waiver or modification is sought to be
enforced.
Section 29. Severability Clause. Any part, provision, representation or warranty
of this Agreement which is prohibited or unenforceable or is held to be void or
unenforceable in any jurisdiction shall be ineffective, as to such jurisdiction,
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction as to any Loan shall not invalidate or render unenforceable such
provision in any other jurisdiction. To the extent permitted by applicable law,
the parties hereto waive any provision of law which prohibits or renders void or
unenforceable any provision hereof. If the invalidity of any part, provision,
representation or warranty of this Agreement shall deprive any party of the
economic benefit intended to be conferred by this Agreement, the parties shall
negotiate in good-faith, to develop a structure the economic effect of which is
nearly as possible the same as the economic effect of this Agreement without
regard to such invalidity.
Section 30. Governing Law. This Agreement and any Class A Participation
Certificate and the rights and obligations of the parties thereto shall be
governed by and construed in accordance with Federal law. To the extent there
may be no applicable Federal law, the internal laws of the State of New York
(without giving regard to conflicts of laws principles other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law) shall be
deemed reflective of Federal law to the extent that to do so would not frustrate
the purposes of any provision of the Agreement or the transactions governed
thereby.
Section 31. Exhibits. The exhibits to this Agreement are hereby incorporated and
made a part hereof and are an integral part of this Agreement.

 

- 43 -



--------------------------------------------------------------------------------



 



Section 32. General Interpretive Principles. For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:

  (1)  
the terms defined in this Agreement have the meanings assigned to them in this
Agreement and include the plural as well as the singular, and the use of any
gender herein shall be deemed to include the other gender;
    (2)  
accounting terms not otherwise defined herein have the meanings assigned to them
in accordance with generally accepted accounting principles;
    (3)  
references herein to “Articles,” “Sections,” “Subsections,” “Paragraphs,” and
other Subdivisions without reference to a document are to designated Articles,
Sections, Subsections, Paragraphs and other subdivisions of this Agreement;
    (4)  
reference to a Subsection without further reference to a Section is a reference
to such Subsection as contained in the same Section in which the reference
appears, and this rule shall also apply to Paragraphs and other subdivisions;
    (5)  
the words “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision;
    (6)  
the word “day” or “days” shall mean calendar day(s) unless expressly stated
otherwise; and
    (7)  
the term “include” or “including” shall mean without limitation by reason of
enumeration.

Section 33. Reproduction of Documents. This Agreement and all documents relating
hereto, including, without limitation, (a) consents, waivers and modifications
which may hereafter be executed, (b) documents received by any party at the
closing, and (c) financial statements, certificates and other information
previously or hereafter furnished, may be reproduced by any photographic,
photostatic, microfilm, micro-card, miniature photographic or other similar
process. The parties agree that any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding,
whether or not the original is in existence and whether or not such reproduction
was made by a party in the regular course of business, and that any enlargement,
facsimile or further reproduction of such reproduction shall likewise be
admissible in evidence.
Section 34. Further Agreements. Each of the Sponsor and the Eligible Lender
Trustee (if applicable) agrees to execute and deliver to the other such
reasonable and appropriate additional documents, instruments or agreements as
may be necessary or appropriate to effectuate the purposes of this Agreement.
Section 35. Other Department Program. Separately, the Department is offering a
Loan Purchase Commitment Program (as referred to in the Notice of Intent to
Participate) for eligible FFELP loans. This Agreement does not require, nor does
it preclude, the participation of an Eligible Lender in that separate program
except to the extent specified in Section 15 hereof.

 

- 44 -



--------------------------------------------------------------------------------



 



Section 36. Adoption. This Agreement shall be effective with respect to the
Sponsor, the Eligible Lender Trustee (if applicable) and the Custodian as of the
day and year on which an Adoption Agreement, in the form attached hereto as
Exhibit A, is entered into by and among the Sponsor, the Eligible Lender Trustee
(if applicable), the Custodian and the Department.
Section 37. Integration. The Master Participation Agreement, together with the
related Adoption Agreement and any guidance interpreting the provisions of this
Agreement published by, and binding on, the Department prior to November 1,
2008, embodies the entire agreement and understanding of the parties hereto and
thereto and supersedes any and all prior agreements, arrangements and
understandings relating to the matters provided for herein and therein.
[NO FURTHER TEXT ON THIS PAGE]

 

- 45 -



--------------------------------------------------------------------------------



 



ADOPTION AGREEMENT
This Adoption Agreement, dated as of the date set forth on the signature page,
among the United States Department of Education (“Department”), the Sponsor (as
listed in Section 1 hereof) (“Sponsor”), the Eligible Lender Trustee (as listed
in Section 1 A hereof) (“Eligible Lender Trustee”) and the Custodian (as listed
in Section 2 hereof) (“Custodian”) is made pursuant to the Master Participation
Agreement, dated as of July 25, 2008, published by the Department (“Master
Participation Agreement”). Capitalized terms used but not otherwise defined
herein, shall have the meanings set forth in the Master Participation Agreement.
a) The Department desires to purchase from the Sponsor, and the Sponsor desires
to sell to the Department, in each case through the Custodian, certain
Participation Interests in Eligible Loans from time to time pursuant to the
terms and conditions set forth in the Master Participation Agreement.
b) The Department and the Sponsor desire to set forth herein the terms and
conditions of such purchase and sale arrangements.
c) Each of the Sponsor and the Eligible Lender Trustee desires to transfer title
to the Eligible Loans to the Custodian, and the Custodian hereby accepts such
delivery and agrees to hold such Eligible Loans and all supporting documentation
delivered in connection with such Eligible Loans in trust for the benefit of the
holders of the Participation Interests.
d) This Adoption Agreement shall supersede and replace all prior agreements
among the parties regarding the sale of Participation Interests in Eligible
Loans by the Sponsor to the Department.
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Department and the Sponsor hereby agree as follows:
Section 1. “Sponsor” shall mean:
National Education Loan Network, Inc.
Attention: Terry J. Heimes
121 South 13th Street, Suite 201
Lincoln, NE 68508
Lender ID: 833669 (through Eligible Lender Trustee)
The above address shall be the Sponsor’s address for the purpose of receiving
notices pursuant to the Master Participation Agreement.

 

 



--------------------------------------------------------------------------------



 



Section IA. “Eligible Lender Trustees” shall mean the following:
Union Bank and Trust Company
Attention: Jon Gross
6801 South 27th Street
P O Box 82535
Lincoln NE 68501-2535
Lender ID: 833669
The above address shall be the Eligible Lender Trustee’s address for the purpose
of receiving notices pursuant to the Master Participation Agreement.
Section 2. “Custodian” shall mean:
Manufacturers and Traders Trust Company
Attention: Rex F. Hood
213 Market Street — 2nd Floor
Harrisburg, PA 17101
The above address shall be the Custodian’s address for the purpose of receiving
notices pursuant to the Master Participation Agreement.
Section 3. Purchase and Sale of Participation Interests. Following the date of
this Adoption Agreement, each of the Sponsor and the Eligible Lender Trustee
agrees to participate in the Department’s Participation Purchase Program for
Participation Interests in Eligible Loans made pursuant to the Federal Family
Education Loan Program under the Master Participation Agreement and to deliver
to the Department such Participation Interests in the aggregate principal
amounts as evidenced by Participation Purchase Requests and related attachments
entered into among the Sponsor, the Eligible Lender Trustee, and the Custodian
holding legal title to the Eligible Loans in trust for the holders of the
Participation Interests pursuant to the Master Participation Agreement. The
Sponsor agrees to sell to the Department, and the Department agrees to purchase
from the Sponsor such Participation Interests on the terms and subject to the
conditions of the Master Participation Agreement as the same may be supplemented
or amended from time to time. The Custodian agrees to hold each Eligible Loan
and, either directly or through its designee, all supporting documentation and
records in trust for the benefit of the holders of the Participation Interests,
and to issue the Participation Interests pursuant to the terms and conditions of
the Master Participation Agreement as the same may be supplemented or amended
from time to time. Each of the Sponsor, the Eligible Lender Trustee, the
Department and the Custodian hereby acknowledges and agrees to all terms and
provisions of the Master Participation Agreement which relate to the creation of
and selling of Participation Interests which are incorporated herein in their
entirety as if such had been set forth herein, as the same may be supplemented
or amended from time to time.

 

2



--------------------------------------------------------------------------------



 



Section 4. Incorporation of Master Participation Agreement. Each of the Sponsor,
the Eligible Lender Trustee, the Department and the Custodian hereby
acknowledges and agrees to all terms and provisions of the Master Participation
Agreement which are incorporated herein in their entirety as if such had been
set forth herein in their entirety, as the same may be supplemented or amended
from time to time.
Section 5. Governing Law. This Adoption Agreement and the rights and obligations
of the parties hereto shall be governed by and construed in accordance with
Federal law. To the extent that there may be no applicable Federal law, the
internal laws of the State of New York (without giving regard to conflicts of
laws principles other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law) shall be deemed reflective of Federal law to the extent that to
do so would not frustrate the purposes of any provision of this Adoption
Agreement.
[Signature Page Follows]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Adoption Agreement to be
duly executed by their respective officers hereunto duly authorized, as of the
day and year first above written.

           
United States Department of Education
      By:   /s/ James F. Manning         Name:   James F. Manning        Titile:
Deputy COO Federal Student Aid        Date of Adoption Agreement: 8/14/08
(to be inserted by the Department)

National Education Loan Network, Inc.,
as Sponsor
      By:   /s/ Terry J. Heimes         Name:   Terry J. Heimes        Titile:
Chief Financial Officer and Treasurer        Union Bank and Trust Company,
as Eligible Lender Trustee
      By:   /s/ Jon Gross         Name:   Jon Gross         Titile: Senior Vice
President        Manufacturers and Traders Trust Company,
as Custodian         By:   /s/ James Deitrick         Name:   James Deitrick   
    Titile: VP     

 

